 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiami Springs Properties, Inc. and James H. Kinleyand Associates, Joint Employers and Kenneth WadeSalyer; Joe Salyer; Cleveland Bailey; O'BanionRitchie; United Mine Workers of America.' Cases9-CA-9276-1, 9-CA-9276-2, 9-CA-9276 3, 9CA-9276-4, 9-CA-9276-5, and 9-CA-9368September 25, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDALEOn April 12, 1978, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, the United Mine Workers ofAmerica, herein called the Union, filed exceptionsand a supporting brief, and the General Counsel filedlimited cross-exceptions and a supporting brief. Re-spondents then filed an answering brief to the Union'sexceptions and the General Counsel's limited cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm the rul-ings, findings,2and conclusions3of the AdministrativeLaw Judge4as modified below.5The General Counsel's exception to the case caption as set forth in theAdministrative Law Judge's Decision is sustained and the caption is modi-fied to include the appropriate corrections.2 Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibility un-less the clear preponderance of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(19501, enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. We also find totally with-out merit Respondents' allegations of bias and prejudice on the part of theAdministrative Law Judge, since we do not perceive any evidence that theAdministrative Law Judge prejudged the case, made prejudicial rulings, ordemonstrated a bias against Respondents in his analysis or discussion of theevidence.The Administrative Law Judge incorrectly designated a number of Re-spondents' unfair labor practices as violations of Sec. 8(aX3) and (1) of theAct. The violations incorrectly designated include: (I) laying off employeeson March 7 and/or 10, 1975, prior to the advent of union activity; (2) threat-ening to close in the event of unionization; (3) informing employees that theyhad been laid off because they engaged in protected concerted activity; (4)issuing threats to employees exhibiting sympathy for the Union or engagingin prounion activity; and (5) promising benefits to employees if they rejectedthe Union. We correct those errors and find that the above-described unfairlabor practices violate only Sec. 8(a)(I) of the Act.4 In affirming the Administrative Law Judge's finding that Respondentsunlawfully laid off employees on March 7 and/or 10, 1975, we do not adoptor rely on his finding that Respondents' president. Joyce, indicated in hisMarch 11 response to the employees' demands that he was willing to rein-The Administrative Law Judge found SupervisorPat Montgomery's statement of April 10, 1975, to beno more than predictive personal opinion. The Gen-eral Counsel excepts to that finding, contending thatMontgomery's statement, when examined in the con-text of Respondent's pervasive and egregious unfairlabor practices, constituted an unlawful threat toclose in violation of Section 8(a)(l) of the Act. Wefind merit in the General Counsel's contention.Employee Horace Grant Thompson testified6thatMontgomery told him, "if you guys keep trying tomake Jim Joyce sign a union contract, that I feel hewill move out of Magoffin County and if he does goahead and move out that will be a big loss to Magof:-fin County. It would be one big job less." At the timeMontgomery made this statement to Thompson, Re-spondents had already embarked upon an extensiveand persistent campaign of threats and reprisals inretaliation for their employees having engaged in pro-tected concerted and prounion activities. As part ofthis campaign Respondents discharged a large num-ber of employees and even bluntly informed some ofthese discriminatees that their terminations were theresult of their having engaged in protected concertedactivities. Other discriminatees were told by Respon-dent's supervisors that any return to work would becontingent upon the employees' agreement to with-hold their support from the Union. Furthermore, Re-spondents threatened other employees with closure oftheir coal operations in the event the Union was suc-cessful in its organizational effort. When evaluated inthis context of unlawful discharges, threats, and repri-sals, Montgomery's remarks become but one in a se-ries of thinly veiled warnings to Respondents' em-ployees to halt their efforts to obtain better workingconditions and to obtain union representation or facethe most severe consequences. Consequently, we findthat Montgomery's statement constituted an unlawfulstate all employees and resume full operations if certain conditions were met.since it is not supported by the record.I The General Counsel has excepted to the refusal of the AdministrativeLaw Judge to find that Respondents violated Sec. 8(aXI) by curtailing theiroperations in order to discourage their employees' protected concerted ac-tivities. The Administrative Law Judge indicated that he would have foundsuch a violation had the allegation been included in either of the complaints.The General Counsel's exception is accompanied by a motion to amend thecomplaint, in conformance to proof. to add the appropriate allegation. Insupport of its position, the General Counsel argues that the issue was fullylitigated at the hearing and that Rule 15(b) of the Federal Rules of CivilProcedure has eliminated ngid pleading requirements. In response, Respon-dents contend that to allow the amendment and find the violation wouldviolate due process since it would punish Respondent without either provid-ing them with reasonable notice of the charge or affording them a full oppor-tunity to present a defense to the purported violation. Our view is that Re-spondents were not fully appraised of the nature of this alleged violation atthe hearing and. consequently, the motion to amend is denied. In the view ofChairman Fanning. the allegation that Respondents unlawfully curtailedtheir operations was fully litigated at the hearing and. accordingly. he wouldgrant the motion to amend and find the violation.6 Montgomery did not testify at the hearing, and consequently Thomp-son's account of Montgomery's remarks stands uncontroverted in the record.24q NI.RR No. 22278 MIAMI SPRINGS PROPERTIES. INC.threat to close in violation of Section 8(a)(1) of theAct.7Notwithstanding the fact that the Union never wasable to demonstrate majority support among unit em-ployees, the General Counsel and the Union except tothe Administrative Law Judge's failure to grant a bar-gaining order to remedy Respondent's unfair laborpractice violations. In United Dairy Farmers Coopera-tive Association,8we considered the issue of whether abargaining order remedy is appropriate in situationswhere a union has never obtained majority supportfrom unit employees. For the reasons expressed in themajority and concurring opinions in United Dairo, wedeny the General Counsel's and Union's request for abargaining order.9However, in United Dairy we also recognized thatin situations involving serious and pervasive unfairlabor practices, our conventional remedies might beinadequate to dissipate effectively the coercive impactcreated by a respondent's unfair labor practices. Re-spondents here engaged in extensive unfair laborpractices, including many unlawful terminations, nu-merous threats of closure in the event of unionization,and promises of benefits for the purpose of deterringemployees from supporting the Union. In addition,Respondents have previously been found to have en-gaged in similar serious violations of the Act.' Weconclude that the imposition of extraordinary rem-' Intertherm, Inc., 235 NLRB 693 (1978), and Marathon LeTourneau Com-pany. Gulf Marine Division of Marathon Manufacturing Company. 208 NLRB213 (1974).'242 NLRB 1026 (1979).9Chairman Fanning believes that a bargaining order is the only adequateremedy for Respondents' flagrant and pervasive violations of the Act. See hisdissenting opinion in United Dairy Farmers Cooperative Association, supra. Inview of his colleagues' refusal to implement a bargaining order remedy.Chairman Fanning agrees with the additional remedial measures appliedherein. However, he would also apply the additional extraordinary measuresimplemented in United Dairy in the instant case. He would require thatRespondents' president and owner. James V. Joyce. read a copy of the noticeto current employees, assembled for that purpose. This measure is necessaryto insure that employees receive adequate assurances that in the future theirSec. 7 nghts will be respected. Here, as in Unrted Dair,, it is clear thatRespondents' unlawful campaign emanated from the top, and, accordingly.any reassurances that this campaign will stop should also come from the topFurthermore, Chairman Fanning would also order that: (I) the Union begiven reasonable access to bulletin boards and all places where notices toemployees are customarily posted; (2) the Union be given reasonable accessto employees in nonwork areas during employees' nonwork time; (3) theUnion be given adequate notice of, and equal time and facilities to respondto, any address made by Respondents to their employees on the question ofunion representation: and (4) the Union be allowed to deliver a 30-minutespeech to employees on working time prior to any Board election which maybe scheduled in which the Union is a participant. These additional measuresare required, in the opinion of Chairman Fanning, if the pernicious effects ofRespondents' extensive campaign of unfair labor practices are to be dissi-pated and if an atmosphere resembling the status quo ante is to be restored.In the context of this case, involving a large, powerful employer in a small.isolated community, the impact of Respondents' unlawful conduct is partic-ularly strong and the lingering coercive effects are particularly difficult toeliminate. Accordingly, Chairman Fanning believes that the strongest avail-able remedial measures are required to remedy adequately Respondents'unlawful conduct." Joyce Western Corporation and Miami Springs Properties, Inc., Case 9CA 8642 1 (1974). Not reported in bound volumes of Board Decisions.edies is necessary to alleviate the lingering coerciveeffect created by Respondents' unlawful conduct.Therefore, we will require Respondents to take thefollowing affirmative steps in addition to the nonbar-gaining order remedies recommended by the Admin-istrative Law Judge: () post copies of the attachednotice marked "Appendix B" at their offices and attheir coal mining and tippling facilities, include it inany appropriate company publications, and mail it toevery employee at his home address, including, butnot limited to, all employees on the payroll at thetime the unfair labor practices were committed. Allsuch notices, both mailed and posted, shall be person-ally signed by Respondents' president, James V.Joyce;"t and (2) publish in local newspapers of gen-eral circulation a copy of the above notice two timesper week for a period of 4 weeks. Finally. we shallorder Respondents to supply to the Union. upon re-quest made within 1 year of the issuance of the Orderherein, the names and addresses of their current em-ployees.'2We believe that the above remedies insure thateach employee will be made individually aware of hisstatutory rights and will personally be assured thatthose rights will be respected. In addition. by requir-ing Respondents to furnish the names and addressesof all current employees, the Union will be affordedan opportunity to present its views not only to em-ployees on the payroll at the time the unfair laborpractices were committed, but also to those employ-ees who have not yet had a chance to formulate theirdesires with regard to representation, but who arenonetheless affected by the lingering effects of Re-spondents' violations."3Respondents have also excepted to the Administra-tive Law Judge's backpay remedy.'4We hereby mod-ify the backpay remedy to provide for the payment of" Joyce owns and serves as president of Miami Springs Properties. IncAlthough the Carver tipple is owned by James H. Kinley & Associates. itoperates on land leased by Miami Springs. and Joyce conceded at the hear-ing that Miami Springs exercised full control over the operation of the tipple.12 Similar remedial measures were ordered in J. P Stevens & CompanvyInc.. 240 NLRB 33 (1979)., and United Dairy Farmers Cooperative Associ-ation, supra. See also The Loray Corporation, 184 NLRB 557. 558 (1970)J. P. Stevens and Company, Inc., 157 NLRB 869, 878 (1966). enfd. as modi-fied 380 F.2d 292 (2d Cir. 1967), cert denied 389 U.S. 1005: and H W ElsonBottling Company, 155 NLRB 714 (1965). enfd. as modified 379 F.2d 223(6th Cir. 1967), cert. denied 390 U.S. 904.i' Man) of the remedies we are applying in this proceeding are dependent,of course. upon Respondents' operation of an ongoing enterprise. In view ofRespondents' contention that they have totally ceased their operations. itmay prove that some of these additional remedies are inapplicable However.we agree with the Administrative Law Judge's finding that the record isclouded with uncertainty and doubt with respect to Respondents' claim thatthey have discontinued their business operations. Therefore. we are in accordwith the conclusion that the matter is appropriate for investigation and de-termination at the compliance stage in this proceeding4' Member Murphy would modify the backpay remedy to provide for re-imbursement from March 28, 1975. the date of the unconditional offer toreturn to work. See the dissenting opinion by Members Penello and Murphyin Abiities and Goodwill. Inc, 241 NI.RB 27 (1979}279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackpay to unlawfully laid-off employees until suchtime as said employees are offered immediate, full,and unconditional reinstatement to, or employmentin, their former or substantially equivalent positions,without prejudice to their seniority, or other rightsand privileges previously enjoyed, or, alternatively, inthe event Respondents are able to demonstrate thatthey have totally closed their entire operations, untilthe date upon which Respondents ceased their opera-tions.'5In all other respects, we adopt the Adminis-trative Law Judge's recommended Order as our own,except that we shall incorporate the modificationsspecified above.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents, Mi-ami Springs Properties, Inc. and James H. Kinley andAssociates, Joint Employers, Salyersville, Kentucky,their officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Laying off, furloughing, separating from em-ployment permanently or temporarily, suspending,terminating, discharging, or failing to reinstate, reem-ploy, or rehire, any employee for exercising or seekingto exercise any right under the National Labor Rela-tions Act, as amended.(b) Threatening to close, suspend, or terminate op-erations in whole or in part, in violation of the Act, ifemployees exercise or continue to exercise or attemptto exercise any right under the Act, or if employeesjoin, assist, remain members of, or are sympathetic toany labor organization.(c) Promising, offering, or suggesting to any em-ployee that he or she will be hired, rehired, reinstated,reemployed, or called back to or permitted to workagain if such employee withdraws from union ac-tivity, membership, affiliation, or sympathy, or re-frains from exercising any right under the Act, or ifthe enterprise does not become unionized, or if anyunion seeking election or designation as the employ-ees' bargaining representative is not so elected or des-ignated; or conditioning employment, reemployment,rehire, or call back to employment upon any employ-ee's withdrawal from union membership, activity, orsupport, or nonexercise of any right under the Act.(d) Promising economic benefits from Respondentsto any employee if Respondents' enterprise is not'5 The Administrative Law Judge inadvertently indicated in the section ofhis Decision entitled "Remedy" that the employees' unconditional offer ofreinstatement was delivered on March 21, 1975, instead of the correct date ofMarch 28. 1975. We hereby correct this error. However, in accordance withthe rule established in Abilities and Goodwill. Inc., supra, we will modify theorder to provide that backpay for unlawfully discharged strikers will com-mence on the date of the unlawful discharges.unionized by employees, or if employees refrain fromexercising any right under the Act.(e) Threatening, announcing to, or informing anyemployee that he or she was laid off, furloughed, sus-pended, or otherwise separated or terminated fromjob or work because he or she exercised or sought toexercise any right under the Act.(f) Discouraging or encouraging membership inany labor organization by discriminating with regardto hire or tenure of employment or any term or condi-tion of employment, in violation of the Act.(g) In any other manner interfering with, restrain-ing, or coercing any employee in the exercise of theright to self-organization; to form, join, or assist anylabor organization; to bargain collectively throughrepresentatives of his or her own choosing; to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection; or torefrain from any or all such activities.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer to each of the unlawfully laid-off employ-ees herein immediate and full reinstatement to theirformer jobs, dismissing, if necessary, anyone whomay have been hired or assigned to perform the workthey had been performing, or, if their former posi-tions do not exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and makethem whole for any loss of earnings they may havesuffered (including all regular periodic incrementalpay increases on and since March 10, 1975, and alsoincluding overtime, holiday, and vacation pay, andhospitalization, medical and insurance benefits,claims, and reimbursements, if any), from the date oftheir discharge to the date they are offered reinstate-ment, together with interest. Backpay is to be com-puted in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962). Alternatively, in the event Re-spondents demonstrate that they have totally closedtheir entire operations, backpay shall cease to accrueon the date upon which Respondents ceased their op-erations.The employees in question are:Lowell AdamsMilton H. AdamsRoy ArnettWalter AuxierMonroe BachCleveland BaileyPaul BaileyArlie HolbrookBobby Ray HowardJoe Randall MinixRoy Von MinixBubby MontgomeryMarcus PenningtonBurlie C. PerkinsO'Banion RitchieJoel SalyerKenneth Wade SalyerRobert Wayne Salyer280 MIAMI SPRINGS PROPERltIS. IN(C.Calla Howard Conley TurnerHenry James Glenny WisecupLuther Jordan(b) In the event any of Respondents, any corporateor other enterprise in which any of Respondents orany principal of any of Respondents, including hutnot limited to James V. Joyce, or any nominee, proxy,dummy. fiduciary, trustee, deputy, partner, associate,manager, superintendent, foreman, supervisor, agent.attorney, subordinate, employee, designee. or personacting for, or in concert with, or subject to, the au-thority of the foregoing, singly or together, directly orindirectly, has or have a controlling interest, resumes,intitiates, or conducts any mining or strip mining,earth-boring, or excavating or moving, prospecting.tippling, coal production or transportation or factor-ing or selling or related operation, in or within a ra-dius of 100 miles of Magoffin, Breathitt, or KnottCounty, Commonwealth of Kentucky (whetherwithin or outside of the Commonwealth of Ken-tucky), within a period of 10 years from the date ofthis Order, then and in that event he, she, it, or theyand their associates shall, immediately prior to actu-ally commencing any such operation establish and forI year thereafter maintain a preferential hiring list foreach such enterprise and location, giving immediate.absolute, and unqualified hiring preference to each ofthe unlawfully laid off employees herein, listed inparagraph 2(a) of the Order, and thereafter secondaryhiring preference to Respondents' other employeesdisplaced from their employment by reason of Re-spondents' having terminated their operations hereinunder the circumstances described in the Decision ofwhich this Order forms a part, before hiring any otherpersons at or for any such enterprise or location.Written notice of such preferential hiring requirementshall be publicly and prominently posted and con-tinuously maintained during said year at all of saidminesites, enterprises, and locations, their local head-quarters and offices, and at all other places whereemployees therefore are locally interviewed for hire.hired, or paid. Such posting shall be in such form andwording as shall be provided or approved in advanceby the Regional Director for Region 9 and shall notbe removed, altered, defaced, or covered by any othermaterial during said I-year period.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, wage scale records and notations,social security payment records, timecards. personnelrecords and reports, job sheets and cards and records,deeds, minesite and other leases and options, con-tracts for the sale of coal, production records. incomerecords, audits, reports, tax returns, records anddocuments bearing upon any of Respondents' or anyof Respondents' principals' ownership of. or eco-nomic relationship to. other enterprise (in whatsoevertorm) or person engaged in ownership or productionof any mine, strip mine or related business or opera-tion within a radius of 100 miles of' Magoffin. Breath-itt, or Knott County. Commonwealth of Kentuck(whether within or outside of Kentucky). and allother records, documents. and entries necessar orappropriate to determine the amount of hackpay andother sums and benefits due under and the extent ofcompliance with this Order.(d) Mail a copy of the attached notice marked"Appendix B"'' to every employee at his or her homeaddress. post copies thereof at their facilities inBreathitt. Knott. and Magoffin Counties, Common-wealth of Kentucky. and include a copy in appropri-ate company publications. Copies of said notice, onforms provided by the Regional Director for Region9, shall be personally signed by Respondents' pres-ident and owner, James V. Joyce. Copies of said no-tice shall be mailed by Respondents to each employeeworking in their operations on the date on which suchnotice is mailed, as well as every employee whoworked in their operations during the period of Re-spondents' unfair labor practices. and additional cop-ies shall be posted by Respondents immediately uponreceipt thereof, and be maintained by them for 60days thereafter, in conspicuous places. including allplaces where notices to employees are customaril\posted. Reasonable steps shall be taken by Respon-dents to insure that said notices are not altered. de-faced, or covered by any other material.(e) Publish in local newspapers of general circula-tion copies of the attached notice marked "AppendixB." Such notice shall he published twice weekly for aperiod of 4 weeks.(f) Upon request of the Union made within I yearof the issuance of the Order herein, without dela,make available to the Union a list of names and ad-dresses of employees employed at the time of the re-quest.(g) Notify the Regional Director for Region 9. inwriting, within 20 days from the date of this Order,what steps Respondents have taken to comply here-with.' In the event that this Order is enforced by a Judgment of a tiniledStates Court of Appeals, the words in the notice reading "Posted h Order ,Ithe National Labor Relations Board" shall read "Posled Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the N.a-tional Labor Relations Board."APPENDIX BNo-rctE To EPI.OYEESPOS'iED BY ORI)DIR O() 1ILNAIIONAi_ LABOR REAI.II()NS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-281XI DECISIONS OF NATIONAL LABOR RELATIONS BOARDportunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, and has ordered us to post this notice. We intendto abide by the following:The National Labor Relations Act gives all em-ployees the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we assure you that:WE WILL. NOT violate these rights of yours.WE WILL NOT lay off, permanently or tempo-rarily, or discharge, or fail to reinstate or rehire,any employee because he has engaged in a law-ful strike or because he has exercised or seeks toexercise any other right under the National La-bor Relations Act, as amended.WE WILL NOT threaten to close or shut downour operations because any employee has exer-cised or seeks to exercise any right under the Act,or in case our employees become unionized orjoin, vote for, or designate a union as their col-lective-bargaining representative or seek to bar-gain with us collectively.WE WILL NOT promise, offer, or suggest to em-ployees that they will be hired or called back towork if they cease their union affiliation or sym-pathies, or if a union is not elected or designatedto represent them, or if they stop trying to bar-gain with us collectively, or stop exercising anyof their rights under the Act; or that we willgrant employees benefits in any such case.WE WILL NOT threaten, announce to, or informemployees that they were laid off because oftheir union or other activities under the Act, orthat they would not have been laid off if theyhad not engaged in such activities.WE WILL NOT discourage or encourage mem-bership in any labor organization by discriminat-ing with regard to hire, tenure of employment, orany term or condition of employment in viola-tion of the Act.WE WILL NOT in any other manner interferewith, restrain. or coerce any employee in the ex-ercise of their Section 7 rights.WE WILn, offer the following employees imme-diate and full reinstatement to their former jobs,dismissing, if necessary. anyone who may havebeen hired or assigned to perform the workwhich they had been performing prior to thetime they were terminated or. if their formerjobsno longer exist, to substantially equivalent jobs.without prejudice to their seniority or otherrights and privileges previously enjoyed:Lowell AdamsMilton H. AdamsRay ArnettWalter AuxierMonroe BachCleveland BaileyPaul BaileyArlie HolbrookBobby Ray HowardCalla HowardHenry JamesLuther JordanJoe Randall MinixRoy Von MinixBubby MontgomeryMarcus PenningtonBurlie C. PerkinsO'Banion RitchieJoel SalyerKenneth Wade SalyerRobert Wayne SalyerConley TurnerGlenny WisecupWE WILI also pay each of these employees forany earnings they have lost by reason of our dis-crimination against them, plus interest. If nosuch jobs exist, we shall establish a preferred hir-ing list under which they shall be entitled to hir-ing preferences in the event we or our nomineesresume or go into business within the next 10years within a 100-mile radius from Magoffin.Breathitt, or Knott County, and under which ourother employees displaced from their jobs by thetermination of our operations following the un-fair labor practices which we have been found tohave committed shall he entitled to secondaryhiring preference, before any other employeesare hired. Such hiring preference shall be validfor a period of I year after any resumption orestablishment of operations by us, and notices tothat effect will be posted by us at those locationsand jobsites.WE WILL send all our employees copies of thisnotice; and WE WItl publish copies of this noticein local newspapers.WE WILl., upon request of the Union madewithin I year, supply the Union with a list of thenames and addresses of all our employees cur-rently employed.All employees are free to join. assist, or sympathizewith any union, or to exercise any other right underthe National Labor Relations Act, as they see fit,without discrimination, interference, restraint, coer-cion, or reprisal from us in any shape or form.MIAMI SPRIN(iS PRO()ER I IIS IN(. ANI)JAMES H. KINI.IY & ASS()(IAIIS. JOIN I NM-PI.()YERS282 MIAMI SPRINGS PROPERIIS IN(.DEC'ISIONINIROD( I()ORY SIAI FMINI ISS I:SSIANLEY OIII.BALM. Administrative l.aw Judge: Theseconsolidated proceedings' under the National Labor Rela-tions Act. as amended (29 U.S.C.A. Sec. 151. e seq., Act)were heard before me in Salyersville. Kentucky, from Sep-tember 15 through November 11. 1976. with all parties par-ticipating throughout by counsel, who were afforded andfully availed themselves of opportunity to present evidenceand arguments and who, upon unopposed post-hearing ap-plication for time extension, filed voluminous, excellent.and helpful briefs received on January 31. 1977. Aside fromthe voluminous transcript, encompassing 48 witnesses,these complex proceedings involved the additional submis-sion or receipt of some 334 exhibits with briefs. aggregatingclose to 2,500 pages.' Record and briefs have been reviewedcarefully and considered.The principal issues presented are whether, on the heelsof an earlier unfair labor practices case culminating in anadverse Board order, Respondent thereafter continued toengage in a similar course of conduct, violative of Section8(a)(3) and () of' the Act, including employee layoffs.promises of economic benefits in case of nonunionization,threats of business shutdown in case of unionization, and.finally, actual shutdown, by reason of unionizational ac-tivity and a strike by its employees caused and prolongedby Respondent's violations of the Act. Respondent has in-terposed general denials. as well as a number of affirmativedefenses to the allegations resulting in these issues. In theevent these violations are established, a further substantialissue is tendered with regard to remedy. All of these mattershave been weighed carefully.Upon the entire record and my observation of the testi-monial demeanor of the witnesses, I make the following:FINI)IN(;S AND CON('It'stoNS1. JURIS)I( TIONAt all material times, Respondents3Miami Springs Prop-erties, Inc.. a Florida corporation. and James H. KinleyAssociates, a New York corporation. Joint Employers, havejointly been engaged in the mining of coal in Breathitt, Ma-i Consolidated complaint In Cases 9 CA-9276 I through 5 issued throughthe Board's Regional Director for Region 9 on May 19. 1975. based uponcharges filed by Charging Parties on April 9 (Case 9-CA 9276- I: KennethWade Salyer). Apnl 14 (9 CA 9276 2: Joe Salyer), April 15 (9-CA 9276 3:Cleveland Bailey), and April 18. 1975 (9 CA 9276 4: O'Banion Ritchie:and 9 CA-9276-5: United Mine Workers of America). This consolidatedcomplaint is hereinafter referred to as complaint I or C-l. Complaint (here-inafter referred as complaint 2 or C-2) in Case 9 CA 9368 was issuedthrough the Acting Regional Director for Region 9 on July 31. based uponcharge filed on May 21. 1975. by United Mine Workers of America. The twocases (C-I and C-2) were further consolidated by July 31. 1975. order of theActing Regional Director for Region 9. and all were heard together beforeme.2 It is not only for this reason, but because of numerous other, continu-ingly intervening trial assignments resulting from engorged Board hearingcalendars, that preparation and final issuance of this decision have beenregretfully, but unavoidably. delayed.I Name as amended on unopposed motion of the General Counsel at theheanng. Respondent and Respondents are used nterchangeably hereingoffin, and Knott Counties. Kentucky. constituting a jointemployer of the employees involved herein.4During therepresentative 12-month period immediately preceding issu-ance of each of the complaints herein, Respondents soldand caused to be shipped, directly in interstate commercefrom their Kentucky locations to places outside of Ken-tucky, coal valued in excess of $50.000.I find that at all material times Respondents have beenand are an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(2), (6). and (7) of the Act: and that at all of those times.Charging Party United Mine Workers of America tUnionor UMW) has been and is a labor organization within themeaning of Section 2(5) of the Act.11. Al:(il:t) NFAIR AB()R PRA('II I:SA. fi'rct. as fIolntdI. Backgrounda. Imltncldialc./v prior unfiJlir labor prantirey prcieeldingShortl3prior to the inception of events giving rise tothese proceedings. a Board order was issued on December31. 1974. adopting pro /;rma, in the absence of exception.the decision. findings, conclusions, and recommended orderof Administrative Law Judge Samuel M. Singer dated No-vember 21. 1974 (G.C. Exh. 2) in Case 9 ('A 8642 1. hatcase, officially noticed here, involved a pattern of behaviorby Respondent and its officials closely parallel to that alleg-edly repeated or continued here specifically. economicthreats of layoff and actual discharges of employees of thesame strip mines here involved, for engaging in concertedactivity protected under the Act. That case appears to havebeen essentially a "straight-line" lhiJtinuton IAhonilum vio-lation.' In the course of his decision adopted by the Board.Administrative Law Judge Singer had occasion to point outthat "this is one of those 'rare' cases where there is direct' See fn. I, supra. Notwithstanding the General Counsel's amendment (onunopposed motions at the outset f trial) of the name of the I-mploser-Respondent in Cases 9 CA 9276 1 through 5 to conform to the name oif theEmployer-Respondent as set forth In Case 9-CA 9368, and of the jurisdic-tional allegations of complaint paragraphs 2. 2(a), and 2(b) n Cases 9 CA9276 I through 5 to conform to the jurisdictional allegations of complaintparagraph 2 in Case 9 CA 9368, it is noted that In the earlier, related Boardproceeding. Case 9 CA 8642 .resulting in Board order dated tecember31. 1974. wherein "Joyce Western Corporation and Miaml Springs Proper-ties. Inc " were (essentially as in Cases 9 CA 9276 I through 5 herein, ex-cept that in these cases the latter compan, is named as '"liamn SpringsProperty. Inc."), there were findings, conclusions. and an order directed to"Joyce Western Corporation and Miami Springs Properties,. Inc ." as well asa stipulation that both of those corporations were engaged In commerce un-der the Act "and that the) consutite a single employer engaged In com-merce within the meaning of the Act" (G.C. Exh. 2. JD 727 74 dated No-vember 21, 1974. pp. I 2. adopted hb the Board on December 31. 1974. pr,forma in absence of exceptions While normally such a finding and stipula-lion may be regarded as binding and concluslse. it is unnecessary here todetermine their effect In view of the General (Counsel's indicated preliminaryamendatory motions. (It is additionally noted that the applihction In Magol:fin Circuit (Court for a restraining order against the striking emplo,ees herewas brought in the nilme of,. and granted on. March 1. 1975. fon .pphaIiiiIonof "Joyce-Western (Coal Co , Inc. and Miami Spring, Properlies, Inc"(;(' Cxh 391' .1. R B s t4'ash,git.,i /,,uii (i , 7 l[ S 9 ( 1962,283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence 'of a purpose to violate the statute' "6 (G.('. Exh.2, JD, p. 7). The Board order required Respondents to: (I)offer unconditional reinstatement, with. backpay to em-ployees unlawfully discharged for having engaged in a law-ful strike: (2) cease and desist from threatening employeeswith layoffs and economic reprisals for engaging in con-certed activities protected under the Act; (3) cease and de-sist from "in any other manner interfering with, restraining,[or] coercing their employees in the exercise of rights guar-anteed in Section 7 of the National Labor Relations Act":and (4) post, at their minesites, for 60 days after receipt,copies of informative notices to employees accordingly(G.C. Exh. 2, pp. 9 10). Since the Board order is datedDecember 31, 1974 (id.), it is apparent that the required 60-day posting period could not have expired befbore March1975, which is precisely the time of the alleged inception ofthe unfair labor practices at issue here.7b. Respondents' managerial/supervisorv hierarchyThe following is alleged to have constituted Respondents'managerial/supervisory hierarchy at the times here mate-rial. Respondents' responsive pleadings are shown. Myresolution of resulting issues, with the basis therefore, areAllegedCapa-city 8/Pres.;S &AGen.Supt.;S &AFore-man;S &AFore-man;S &ACarl Fore-Salyer man;S&AJames Fore-Arnett man;S&APat Fore-Mont- man; Sgomery & AMillard Fore-Jordon man;(Jordan) S & AResp.Plead-ingReso-lution BasisAdmit- Found Admit-ted S & A ted inAnswerAdmit- Found Admit-ted S & A ted inAnswerAdmit- Found Admit-ted S & A ted inFore- Answer;man & S credit-ed test-imony 9/Admit- Found Admit-ted S & A ted inFore- Answer;man & S credit-ed test-imonyDenied Found Credit-S & A ed test-imony 9/;10/Denied Found Credit-S & A ed test-imony 9/;11/Denied Found Credit-S & A ed test-imony 9/;12/Denied Found Credit-S & A ed test-imony 9/;13/IHartseil Aill (Coonypn Ns .R. .B., 111 F 2d 291, 293 (4th ('ir. 1940)7Precise posting dates of' the notice to employees in the earlier case havenot been shown here, hut the accuracy of' the above statement is apparentfrom the date (December 31, 1974) of the Board orderI S: supervisor within meaning of' Act. Sec. 2(1 ): A: agent within mean-ing of Act, Sec 2(13).9 Upon Respondent's admissions in its answer concerning its ForemenBailey and Carpenter, and upon my findings as to the other alleged foremen,and the record as a whole regarding all of the toremen. I find that each of thefobremen was likewise not only a supervisor but also, with regard to hisactions on behalf of Respondent herein is-a lis the unit employees. Respon-dent's agent as well, acting within the scope of his authority. In n way hasthe evidence to this effect been credibly rebutted nor has the contrary beenestablished. See Act, Sec. 2(13).;0 Credited testimony of Respondent's former tipple worker Robert Way neSalyer establishes that Carl Salyer was Respondents' tipple toreman underwhom he worked and who, on Respondents' behalf' on March 31, 1975. gavehim the option of' returning to work on condition that he "drop the Unitonand to not cause any trouble in the future." and that when he (RobertSalyer) declined such a condition Carl Salyer handed him a layoff slip (G.CExh. 29, signed by General Superintendent Stoddard), together with one forKenneth Salyer and Joel (Joe) Salyer. Credited testimony of Respondents'other tipple workers Kenneth Wade Salyer (a minister), Joe Salyer, andMarcus Pennington, further establishes substantially the same thing: namely,actions by Carl Salyer, soliciting their return to work on Respondents' behalfupon the same condition as to Robert Salyer. and that the worked at thetipple under Carl Salyer as their foreman and "boss" who, hired, fired, gavetime off, distributed paychecks, and gave them and other employees orderswith which they complied. Finally, Respondents' own bookkeeper, RuthAnn Patrick, identified Carl Salyer as Respondents" "tipple .foreman,"with authority to hire and fire and give orders to tipple employees (Patrick,a loyal former servitor of Respondents who also testified on their behalf atthe trial, attempted unconvincingly at the trial to dilute her sworn statementsto this effect in her pretrial afidavit.) Carl Salyer was, without explanation.not called by Respondents. Thus, the foregoing testimony as to his state-ments, actions, and status remains uncontradicted.ii Credited testimony of Respondent's former Bee-lree Mine endloaderLuther Jordan establishes that when Jordan applied to Respondents' Pres-ident Joyce for a job, the latter referred him to James Arnett, who hired him,that James Arnett was the "boss" of Jordan's entire crew: and that it wasJames Arnett who made work assignments and gave time off independentlyto the crew. Credited testimony of Respondents' former Bee-Tree Mine drilloperator Bobby Ray Howard establishes that he, too. was hired by JamesArnett, who gave him his work orders, with which he complied, and alsotime off: that he, tx). regarded James Arnett as his foreman and "boss": thatit was James Arnett who laid him off by a layoff slip (G.C. Exh. 24. signed byJoyce): and that James Arnett also attempted. on Respondents' behalfl toinduce him to return to work. on condition that he "drop this Union and notvote for it." Former Bee-Tree Mine bulldozer operator Milton H. Adamscredibly testified that he. too, was laid off by his Foreman James Arnett.And again. as In the case of ('arl Salyer (rupr, fn. 10). Respondents' loyalformer booxkkeeper Ruth Patrick, after some attempted but unpersuasiveequivocation. indicated that James Arnett, also classified as a "foreman."had "authority ito hire and fire" and conceded that Arnetl as well as CarlSalyer gave orders to employees, which the latter carried out. Finally, if'more is needed. James Arnett ("James F. Arnett, II") himself testifying asRespondents' own witness identified his job as "Foreman" at the Bee-TreeMine, with "power to hire and fire," and with about 10 men under him; andthat it was he who paid off and laid off the men under him.12 Credited testimony of Respondents' former Bailey Mine operator Hor-ace Grant Thompson establishes that he regarded Pat Mmntgomery as hisforeman and "truck boss." So did Respondent's former employee BobbyRay Howard, according to the latter's credited testimony, and truck me-chanic Bubby Montgomery who (according to his credited testimony). alsotestified that Pat Montgomery was the truckdrivers' bss and that, unlike thedrisers under him, Pat Montgomery never drovse a coal truck Also, Respon-dents' former truckdriver, Gerald Arnett, Jr.. identified Pat Montgomery asthe truckdrivers' loreman and "boss." explicitly so specified to the truckdriv-ers by Respondent's frmer General Superintendent W\'lis, and that PatMontgomery. who unlike the drivers drove no coal truck. gave the driversorders, which they carried out Respondents' frmer employee Joe R.Minix's credited testimony is to the same effect Respondents' former book-keeper. Ruth Patrick. identified Pat Montgomnery as the yard "toreman" who"directed the truckdrivers." with 10 or 12 emnplosees in that category underhim, to whom he gave rders with which the complied Respondents' for-also shownNameJamesJoyceJamesStod-dardMelvinBaileyKennyCar-penter284 MIAMI SPRINGS PROPERTIES. INC.2. Alleged continuing unfair labor practicesTo attempt to recreate the situation as it actually unfold-ed, alleged events have been sorted out and will be pre-sented chronologically. Those events involved mining em-ployees at Respondents' following strip-mine operations:Bee-Tree (or "Carver") Mine, Magoffin County.Oakley Creek Road; Bailey (or "Montgomerymer General Superintendent Willis, testifying as Respondents' witness, iden-tified Pat Montgomery as the "truck boss" and "overseer" who worked outof Willis' office with responsibility to "organize" the work to insure its per-formance "without delays" and to effect speedy carloadings. Willis furthertestified that Pat Montgomery was "in charge of transportation of coal to thetipple." and directed the truckdrivers what to do. According to Willis, whilePat Montgomery had no power to hire and fire, nevertheless his recommen-dations to that end would "carry ...weight" with Willis (cf. Act. Sec. 21 1]).Called as Respondents' witness, Pat Montgomery testified that he was hiredby President Joyce as "the truck boss" (Joyce's own designation); that hewas the "only truck boss"; that Joyce told him he "would look to you to seethat the trucks were out on time and would keep moving": that this is whathe, in fact, did, directing the drivers where to go and what to do: that thedrivers at all times complied with his orders; and that his recommendation tofire a dnver was carried out. Finally, notwithstanding Respondents' denial inthe Answer, and its persisting refusal to concede his status, Pat Montgomeryis indentified in Respondents' own payroll record (GC. Exh. 741 as "Fore{-manl.'3 Credited testimony of Respondents' former Bailey Mine employee,Rocky Jenkins, establishes that Millard Jordon was "in charge of auger"(i.e., hill-bonng equipment) operations there, in the course of which MillardJordon gave orders to Jenkins and other employees with which they com-plied. (Although Millard Jordon also did some manual work at times, this isnot inconsistent with supervisory authonty or status. Some owners of busi-nesses also perform manual, and even menial, tasks.) Former Bailey Minebulldozer operator Morns Thompson also credibly regarded and character-ized Millard Jordon as the foreman "boss over the auger" there. Respon-dents' own payroll record for the Bailey Mine identifies Millard Jordon asthe "Auger Cont.Irollerr' (G.C. Exh. 76), with others as various categones ofhelpers or laborers at lesser pay. According to Respondents' witness andBailey Mine Superintendent Melvin Bailey (so characterizing himself), Mil-lard Jordon, who worked directly under Bailey himself, "watched" over and"directed" at least a part of the operation there. telling crew members andtheir replacements what to do, and they complied with his directions; thatMillard Jordon has had 40 years of auger experience and the men workingunder him none: and that Millard Jordon's responsibility in "overseelingl"the auger operations was, in part, to "minimize its} ... danger." since it is a"very difficult and very dangerous" operation, involving the hazard of thecollapse of an entire mountain and burial of all operators as well as equip-ment. Millard Jordon, testifying as Respondents' witness, stated that he hadbeen hired "to train the auger crew" and to "stay around ...and helpthem"--an excessively modest perspective of his responsibilities, in view ofthe aforedescribed credited testimony, including that of Respondents' otherwitness Bailey and Millard Jordon's own concessions on cross-examinationthat he was told when he was hired by General Superintendent Willis to"take the auger ... [andl train the men." that he directed the men what to dodangerous work, and that they complied without demur. as did their replace-ments or extra men whom Mine Superintendent Bailey supplied on his (Mil-lard Jordon's) recommendation. Upon the record presented, I am persuadedthat Millard Jordon, who was denominated as Respondents' auger controlleron their payroll and worked directly under the Bailey Mine Superintendent.responsibly directed the employees who assisted him in the highly hazardousmountain augering, boring, or excavating operations of which he was incharge. If Millard Jordon was not in charge of these men, the concededlyhighly dangerous but essential mountain augenring-excavation operationswould have been unsupervised--a contention I cannot accept. At the veryleast, Millard Jordon "responsibly ...directjed]" the augering crew, andtherefore had supervisory status under Sec. 2(1 1) of the Act.14 The somewhat confusing juxtaposition of allegations in the first consoli-dated complaint ("C-I") and the second consolidated complaint ("C-2") willbe relieved by consulting Appendix A lomitted from publication] of thisdecision, which tracks each complaint allegation chronologically and reca-pitulates findings.Branch") Mine, Magoffin County, MontgomeryBranch; Miller Mine, Breathitt County. Route 542;Patrick Mine, Knott County; Carver Tipple.'5Magof-fin County, Oakley Creek Road; and Yard or "Office."Magoffin County, Oakley Creek Road (between Bee-Tree Mine and Bailey Mine).As has been shown, on the heels of. if not during, theemployees' notice posting period in the prior unfair laborpractices proceeding against Respondents, resulting in theBoard's first order against them, the events here speedilyunfolded or continued to unfold.a. March 7 strike and ensuing mass /laoffCredited testimony of General Counsel witnesses CallaHoward and Luther Jordan, Respondents' former mineworkers, establishes that as a result of dissatisfaction withworking conditions, they and other fellow-workers on Tues-day, March 4, discussed what to do. They decided to ar-range a general meeting of employees on the following day.Wednesday, March 5, to take up improvement of workingconditions. Following more talk along the same line amongthe miners of both the Bee-Tree and Bailey Mines anothermeeting took place on the evening of March 5, attended byperhaps as many as 30 of Respondents' miners, at whichgeneral work dissatisfactions were aired and desired job im-provements (including hospitalization and vacations) werediscussed. One of the employees, Shepard, volunteered tohave his wife type up their requests and to present it toRespondents' President, James Joyce. This was done. Onthe next morning, Thursday, March 6, Shepard, accompa-nied by six fellow-miners, presented the typed-up requests(G.C. Exh. 15) to Joyce in his trailer. As he reviewed theserequests, according to the men. Joyce expressed sympathy ifnot assent to some (Christmas holiday, hospitalization etc.),but rejected a pay increase because "the coal business wasslow," and invited the miners' emissaries to meet with himagain that evening. When they did so, they again met withJoyce in his trailer and emerged with another set of typedpapers (G.C. Exh. 16) from Joyce, captioned "THE FOL-LOWING SUBJECTS WERE BROUGHT TO MY AT-TENTION," wherein Joyce addressed himself in the firstperson to the miners' preceding requests (G.C. Exh. 15). Itis noted that the miners' requests (G.C. Exh. 15) arecouched in terms of:"We want what we were promised. We are tired ofpromises. We want action.... You said you would paythe same as Fa[l]con [Mine] pays. You're not keepingup your end of the deal. You're the lowest paying stripjob in the co[unty].... We want proff[sic] showing ourinsurance is paid up.... We were promised two daysoff at a time at Xmas with pay and we want it .... Ever[sic] man should be paid the same [pay scale].... Localmen only we want to work for you because when you' The Carver tipple, located in close proximity to the Bee-Tree Mine onOakley Creek Road, serviced all of Respondents' operations here. The tipplenot only sifts out dross, but crushes and sorts coal into desired sizes. All ofRespondents' crude excavated product was conveyed to the tipple, whence,after processing, the coal yield was transported out via railroad cars.16 Unless otherwise specified, this and all dates hereafter are in 1975285 DECISIONS OF NATIONAL ABOR RELATIONS BOARDhave worked out Magoffin County and all of the coalis gone what have we got left you can go back to yourhome land with your barrel full and we will be leftholding the bag.... We want to meet with Jim Joyceonce a month to talk over benifits [sic] if things don'tgo right."Joyce's responsive document (G.C. Exh. 16) in turn, iscouched in terms of answers to these requests. While prom-ising to "check into" various matters apparently concededly"agreed to" (e.g., Christmas holiday), Joyce's response de-clines "to pay higher wages at this time," while assuring theworkers that:"it will take thirty (30) to forty (40) years to mine thisarea or more. The higher wages and higher price thatwe sell our coal for will help to speed the use of nuclearpower and this is a threat that is only 10 years off ...Don't think coal is Kentucky's only resource. It haspotential for everything over the whole United States.However, it takes every employee to help extend thegood will needed for a company to come in here withmoney to make jobs for the men in the county.... Thissubject [higher pay for rock truck drivers] will bethroughly [sic] discussed with all rock truck drivers....I most certainly want to work with you fellows. I don'task any of you to do a job that I wouldn't do myself. Ittakes all of us to make a team and it takes a DAMNgood team to make competition. You are all welcometo talk to me individually'7anytime. I will be as fair asI possibly can be."In view of defenses raised herein and to be considered be-low, that Respondent had determined to lay off employees andterminate operations for "economic" reasons at this time andpossible intimations that the employees were aware of this, it isto be noted that (1) men faced with imminent layoff wouldhardly have presented such demands (G.C. Exh. 15) whichclearly looked toward the future and a continuing relationship,not one which has ended or is about to end, and (2) Respon-dent's written responses (G.C. Exh. 16) likewise are not onlytotally silent about the possibility of an impending layoff orshutdown, but are cast throughout in terms of indefinite con-tinuation of operations. At the trial, Respondents' PresidentJoyce conceded that at no time during these discussions orexchange of documents did he in any way indicate to theemployees that he had decided previously to lay them offthe next day (March 7) as he now incredibly claims.After giving the miners' spokesmen his written responses(G.C. Exh. 16) to their requests (G.C. Exh. 15), Joyceemerged from his trailer and orally repeated some of thepositions in his responses-that he would provide the re-quested extra Christmas day holiday and vacation, but thathe could not give them a raise. Again, he said nothing what-soever about a layoff or shutdown, or that business was slow-ing down. '"1 Emphasis supplied. It will be recalled that this insistence on "individ-ually," as opposed to group or collective discussion, is the same unlawfulpractice of which Respondents, through Joyce, had just been found guilty bythe Board in the earlier case (9-CA-8642-I) described above (G.C. Exh. 2).I The foregoing findings are based upon credited testimony of GeneralCounsel witnesses Calla Howard, Luther Jordan, and O'Banion Ritchie, aswell as upon the indicated documentation (exhibits).Joyce's responses of March 6 (Thursday) did not satisfNRespondent's miners. Credited testimony of an impressivelyconsistent array of General Counsel witnesses'" overwhelm-ingly establishes and I find that, as alleged (Cl: paras. 7 &8), on March 7, Respondents' miners therefore initiated alawful economic strike against Respondents, commencingin the early morning of that day and that, thereafter. Re-spondents promptly and precipitately effectuated a masslayoff of employees through "layoff' notification distrib-uted on Monday, March 10. or later, but dated as of thepreceding Friday, March 7, involving some 18 employees.2There is no contention that the employees' strike action wasin any' way' unlawful. Credited testimony' of these employ-ees further establishes, and I find, that they had been givenno prior notification, indication, or intimation of layoff, andthat there was ample work for them in continue to do. Noserious or persuasive contention is raised or credibly estab-lished by Respondents as to the work performance of theemployees so laid of-2, nor have they been rehired or re-called."Respondents' explanation for its precipitate mass layoffof these employees swiftly on the heels of their initiation onthe morning of Friday, March 7, of their lawful economicstrike2, is that the mass layoff in relation to the strike was' I.e,, Lowell Adams, Milton H. Adams, RoN Arnett, Walter Auxier,Monroe Bach ("Back"). Cleveland Bailey, Paul Bailey. Arlie Holbrook. Bob-by Ray Howard. Calla Howard. Henry James. Luther Jordan. Joe RandallMinix. Roy Von Minix, Bubby Montgomery. Marcus Pennington. O'BanionRitchie, and Glenny Wisecup. It is unnecessary to regurgitate the testimonyof all of these witnesses (as well as others) essentially to the same effect-overwhelmingly establishing that Respondents' miners began a stnke in theearly morning of Friday, March 7.12 Date as amended during the hearing.2 I.e., the 18 listed in fn. 19, supra, with the seeming exception of PaulBailey who testified that his layoff slip was dated March 31 (and whoselayoff. in that event, coincided with the other March 31 layoffs, infra). A 19themployee, Troy Sword, was withdrawn from this allegation by the GeneralCounsel during trial. (Of the large multitude of employees who testified, onlyone-Cleveland Bailey testified that he received a layoff slip on March 7.rather than on March 10 or later. Upon close observation of ClevelandBailey, within the record as a whole, I am persuaded he was confused as tothe date.)22 With the possible exception of Conley Turner. considered infra.2i Following the strike, while at least some employees returned to work atthe Bailey Mine seemingly none were recalled or rehired at the Bee-TreeMine. although there is corroborated testimony that work was carried onthere as well as elsewhere. See Remedy infra.24 This swift reaction bears remarkable similarity to Respondents' responseto the earlier lawful "Washington Aluminum" strike of their employees,resulting in the Board order of December 31. 1974, in Case 9-CA 8642 ,which has already been described. In weighing issues of the nature pre-sented, it is appropriate to interpret them in the light of Respondents' dem-onstrated past behavior and reactions under similar circumstances, as well asin the light of the remark credibly attributed by its employee, Walter Auxier,to its President, Joyce, upon Auxier's hire in August 1974, that Joyce wouldnot hire anybody who had anything to do with a union, that he "wouldn'toperate under a union, that he would move out and quit operating before hewould operate under a union." Another of Respondents' former employees.Gerald Arnett, Jr., testified credibly along the same line- that around June1974, while the employees also were unsuccessfully attempting to organize orunionize, Joyce told him, "Jerr [Arnett]. you'se got a good job here andthese guys, they are wanting to get the Union in. Now, I can work under theUnion and I can make the Union work for me. But I have cut it [i.e.. payroll]down to approximately a third rather than join the Union. I won't join theUnion. now. Rather than join the Union, I will 'shut down' or 'pull out.' "Joyce also told Arnett that "they had tned to bring unions in before and thatrather than join the unions, I had shut the jobs down." At the trial. Respon-dents' President Joyce explained his seemingly obdurate insistence on deal-ing with employees "individually" rather than collectively by rather naivelyasserting it is "very difficult" to talk to more than one person at a time.286 MIAMI SPRINGS PROPER1IES INCpurely coincidental (or that the layoff or layoff decision pre-ceded the strike), since Respondents had determined priorto the strike to effect the layoff for economic reasons.We must therefore examine Respondents' contention thatthey actually took the layoff action involving the layoff slipsallegedly dated March 7, but concededly distributed later.prior to the initiation of the March 7 strike, or that thelayoff determination had, in fact, been made prior to March7 to be effective on March 7.(I) Strike first or layoff/layoff decision first?For numerous reasons, including my credibility evalu-ations based upon testimonial demeanor as observed. I re-ject Respondents' contention that they made or had deter-mined to make the layoffs prior to the employees' March 7initiation of their strike.It is reiterated that Respondents' (e.g., G.C. Exh. 16) aswell as the miners' (e.g., G.C. Exh. 15) behavior during thedays antedating commencement of the Friday, March 7strike, was not only wholly inconsistent with any pending orprojected layoff, but was consistent only with the prospectof continued employment.5Furthermore, the vast quantum of thoroughly credibleand mutually corroboratory employee testimony adducedby the General Counsel establishes beyond doubt in mymind that the employees initiated their strike action on Fri-day morning, March 7. in the absence of so much as asuggestion of the possibility of a layoff.After hearing and observing Respondents' contentions tothe contrary, I emerged unimpressed. For one, as alreadystated, Joyce's responsa (G.C. Exh. 16) and verbal reactionsto the miners' economic requests (G.C. Exh. 15) earlier thatweek contained no suggestion of layoff, but clearly the con-trary-of a continuing employment relationship. Moreover.the entire situation is pregnant with the prospect of contin-ued, not abandoned or discontinued, mine operationshere-this certainly would have been true if the miners hadnot collectively made economic demands which Respon-dents were unwilling to meet or perhaps even to entertainthrough collective bargaining. Upon the record presented, Itotally reject Respondents' contention that they had previ-ously resolved or decided upon the layoffs here prior to thestrike, and that the strike action occurred as a coincidence.After rather interminable testimony and countertesti-mony on this subject-much, if not most, inconclusivesince, in the last analysis, seeking to establish or disestablishRespondents' "state of mind" concerning whether as well aswhen to effectuate a "layoff" of indeterminate extent, de-gree, and duration-the record left me in the position whereI would have had little difficulty in finding, if required, thatthe strike was in progress before any layoff or decision tolay off here, and that it was the strike which catalyzed andprecipitated the layoffs. However, I was spared the neces-sity for making a less informed resolution of this issue uponwhat might have been, in part, my subjective preference(upon the basis of testimonial demeanor comparisons) be-tween the array of opposing witnesses on each side, and I25 See text, supra, including quotations from G.C. Exh 15 and 16.was confirmed in what would in that event have been mvresolution of this issue. through an unusual developmentnear the end of the trial. At a terminal stage, there appearedto be a witness, not called by either side. who could be akey to unlocking the conflict on this important issue. per-haps particularly since he was allegedly a personal friend ofRespondents' principal and President James Joyce. and,therefore, presumably one whose testimony, if it should goagainst Respondents, should not lightly be discredited ifotherwise persuasive. This was Tom Howard However. Iwas informed that he could not attend the trial because hewas recuperating from a cardiopulmonary attack. After re-ceiving assurances that he was not disabled from testifying.but could not leave his home in Clay City, Kentucky, about60 miles from the place of trial, I determined, in the interestof justice. to take his testimony at his home, and to that enddirected the General Counsel to issue a subpoena to thateffect, which was done. The trial thereupon recessed to thehome of Tom Howard for this important purpose.The testimony of Tom Howard did, indeed, prove to besubstantially helpful and crucial in resolving the key issueof whether Respondents had, as they here insist, not onlydetermined to make but actually made or set in motion thelayoffs in question before the strike of Friday morning.March 7. or whether the layoff slips delivered on Monday.March 10, and thereafter, were prepared or being preparedon or before March 7, before the strike began.The testimony of Tom Howard, a friend of Respondents'principal and President James Joyce, delivered with utterlypersuasive certainty, establishes beyond any doubt in mymind, within the record as a whole, that the employees'strike of Friday, March 7. did indeed precede and not fol-low any layoff or decision to lay off, or any processingstarted before any layoff notifications-contrary to Respon-dents' contentions. Thus, credited testimony of Tom How-ard establishes that on Friday night, March 7 he visitedJoyce, his friend whom he characterizes as "the nicest manthat I ever talked to." in the latter's trailer, where, shortlybefore Respondent's timekeeper Johnny Lovely came in-the strike having already started that morning and being thenalreadv in progress-Joyce asked Tom Howard, "what waswrong." "what's the boys wanting down there." and"what's the confusion," since some men were raising somequestions. Tom Howard indicated there were pay rate dis-crepancies, which Joyce indicated he would rectify. Soonafter that, Paymaster Lovely entered the trailer, and Joyceremarked that he was "losing money on the Bee-Tree job"and would "have to shut it down until I [Joyce] changeheadings [i.e., Foreman Arnett in charge] on that job." Atthe same time, however, Joyce told Tom Howard, "Tom.you tell Calla [Howard, Tom's son], now, if he gets a layoffslip to pay no attention to it, that he will be right back towork in three weeks or a month, that I am going to have toshut the Bee-Tree job down until I change headings [i.e..26 Although Tom Howard was uncertain whether this occurred on Thurs-day night. March 6, or on Friday night. March 7, credited subsequent testi-mony of Tom Howard's son. Calla Howard. establishes that this occurred onFriday night. March 7, the night before Tom Howard (his father) told himon Saturday morning. March 8-of his (i.e. Tom Howard's) visit to. andconversation with. Joyce the night before (ie.. Friday night. March 7), asrecounted in the text above.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foreman] on it." At the time, Calla Howard was work-ing in the Bee-Tree Mine. Thereafter, Lovely began readingnames and salaries off to Joyce from timesheets, and Joyceinstructed Lovely to "raise Carl [Dyer], Jr. [Tom Howard'sson-in-law] there fifty cents an hour more Saturday [March8]." When Lovely pointed out this would still have BubbyMontgomery at 20 cents-per-hour more and whether Joycewished to reduce the latter's wage by 20 cents-per-hour todraw him in line with Carl Dyer, Jr., Joyce's response was,"I'll tell you what to do.... You just write Bub [Montgom-ery] a layoff slip. I'm going to have to lay some of them offin the yard over there until I get things going straight,"adding, as he looked at Tom Howard, "Tom [Howard], youtell Bub [Montgomery] just like I told you to tell Calla[Howard] to pay no attention to this layoff slip. We will beright back to work in three weeks or a month from now ...until I can get straightened out and get a different setup."Tom Howard did not see Lovely hand any layoff slips toJoyce, nor Joyce sign any layoff slips or other paper whilehe was there, but Joyce "just told Lovely to write the layoffslips"-it again being noted that the strike then already hadbeen in progress for a full day. During Joyce's discussionwith Tom Howard before Lovely came in, Joyce also toldTom Howard that "he [Joyce] thought there was one or twothat was trying to get a union on him and he said, 'I justwill not operate' or 'I cannot operate under a union.' ...He's told me that 20 times, I guess, that he just couldn'toperate under a union." On the following morning, Satur-day, March 82, Tom Howard was visited by his son Calla,who was among the strikers. On Saturday morning TomHoward then told Calla Howard what had transpired inJoyce's trailer the night before. And, as testified by TomHoward, "It was the first time ever that he [Calla Howard]kind of bucked on me in his life and he'd always done whatI wanted him to do; and I kind of got a little mad and Ipreached around a little. And I told him, 'The best thingyou will ever do is go back to work, son, go to work andhush and keep quiet. It's the best job you ever had righthere at home here.' And I tried to keep it all down and talkto the boys myself; but I couldn't do nothing with them."Recalled as a witness following this testimony, Calla How-ard fully corroborated that portion of it which involvedTom Howard's revelations to him on Saturday morning,March 8, explaining that he (Calla Howard) had not men-tioned this episode during his earlier testimony here be-cause the incident-involving Calla Howard's refusal tocomply with his father's wish that he discontinue his par-ticipation in the strike with his fellow-workers-resulted ina nonspeaking rift with his father for the first time in hislife, and that he did not wish to involve his seriously ailingfather in this litigation and reopen old sores. This testimony:; To the extent of inconsistency between the testimony of Tom Howardand that of Respondents' paymaster, Johnny Lovely, and its President.James Joyce, upon the basis of testimonial demeanor comparisons within therecord, I definitely prefer and credit the testimony of Howard. In this con-nection, it is noted that Lovely limited his testimony to what was said inLovely's presence, thus leaving uncontroverted what was said in the conver-sation between Joyce and Howard preceding Lovely's arrival because Joycewas not recalled to rebut Howard's testimony. Even as to what he did testifyto, Lovely-an unprepossessing witness--merely claimed he could not"hear" certain statements covered by Howard's testimony.2 See fn. 26, supra, and the above text following fn. 27 reference.and explanation of Calla Howard, who broke down in thecourse of delivering it, was likewise utterly persuasive, aswas that of his father Tom Howard, and I fully credit it.Accordingly, upon the basis of the aforedescribed cred-ited testimony of Tom Howard and the record as a whole,including the mutually corroborative and credited testi-mony of the numerous employee witnesses produced by theGeneral Counsel and the exhibits alluded to above, I findthat the employees' March 7 strike action did indeed pre-cede Respondents' layoff determination here, as well astheir layoff announcement and notifications.9(2) "Economic" defenseRespondent further defends or explains its mass layoffaction upon economic grounds. It is also necessary to exam-ine the basis underlying this contention.At the outset, it should be noted, as has been alreadypointed out, that according to the testimony of Respon-dents' own principal and President, James Joyce, Respon-dents' decision to terminate operations was not made untilJune 1975, or some months after the strike started; so it wasnot the termination of operations-which took the form ofa sale of its assets for a substantial price not here estab-lished to have involved financial loss-which formed thebasis of any "economic" defense to the layoffs.Although for reasons shown above, including Respon-dents' own documentarily-established actions in negotiatingand attempting to treat with its employees with every indi-cation of a continuing and not economically distressed op-eration (e.g.. G.C. Exhs. 15, 16, and 17B), until it swiftlyv9 I accordingly discredit the testimony, as well as the argumentative impli-cations and inferences and self-serving documents, by Respondents' wit-nesses-notably Joyce, Lovely, Hansen, Bailey, and Patrick-to the con-trary, and to a degree conflicting (cf., e.g., the testimony of Lovely with thatof Hansen as to an alleged "list" of layoffs which Hansen states she returnedto Lovely, but which he denies seeing after he allegedly gave it to Hansen)and inconsistent (e.g., cf. Joyce's testimony on direct examination that Willis"prepared" a layoff list at a motel on February 21 with Joyce's testimony oncross-examination that Willis did not prepare such a list there and then butthat it was allegedly "only gone over and discussed"-testimony I discreditupon demeanor observations as well). Much of this testimony also fails toestablish any firm decision prior to the strike to effect a layoff on any definitedate-certainly not before the strike. (Even according to Respondents' dis-credited contention that the layoff slips were not predated, but actually pro-cessed and signed on March 7 or 6, it is to be observed that although theemployees began their strike in the early morning of March 7, their openorganizational activities had been going on since Tuesday, March 4, and thatJoyce concededly met with them to discuss their demands in the early morn-ing of March 6. It is further to be noted that, as discussed infra, Respondents'decision to terminate operations was, according to the testimony of PresidentJoyce, not made until June 1975, or some months after the strike started.Joyce's signed statement of March II (G.C. Exh. 5) also (as well as Joyce'sshortly preceding signed statement. G.C. Exh. 16) appears to be inconsistentwith Respondents' current contention of intent to lay off and not continueoperations. Moreover, crediting the admission of Respondent's Bailey MineSuperintendent Melvin Bailey on cross-examination that at no time prior toFriday morning. March 7. after the strike was already in progress, was heinformed of any impending layoff or shutdown. it is difficult to believe thatthe Mine Superintendent himself would have been kept uninformed as tosuch a decision had it really been made prior to the strike. Furthermore,Respondent's Bee-Tree Mine Foreman James E. Arnmet II, testifying as Re-spondents' witness, swore on cross-examination that on the very morning thestrike started he had sent one of his men for explosives to uncover anotherarea to be mined, and that if he had returned with the explosive and theyhad gone ahead to do what he contemplated doing that day they would havemined 300-400 tons of coal at that location alone.288 MIAMI SPRINGS PROPERTIFS, INC.shifted gears and laid them off (but even so witcations of early recall), Respondents' currentcontention that the layoffs were based upon eccgencies may be regarded with a degree of resertention will nevertheless be addressed and evalRespondents' principal and President Jamestified that he has been in the pipeline businesswith his Kentucky coal-mining operations sirvolving acquisition of leases in Breathitt CoiMine. first coal mined February or March 19'goffin County (Bailey Mine, opened in the spriHis office complex was opened on Oakley Creelgoffin County) approximately in May 1974.new operations consisting of the Patrick Mine(Knott County), Kentucky, in July or Augusaround the same time, the Bee-Tree Mine (als~Creek Road) near the Carver tipple. Approximof these operations, according to Joyce, were:MineBee-TreeBaileyMillerPatrick(YardAcreageIbtal PermittaMineable3,0005501,5001,5004-5305040010 or 15Purchaseno coalIn addition, other leased properties covered:Earl iestApprox. LeasesCounty Acres AcquiredMagoffinBreathittKnottOwsleyLeeWolfeMorganFloyd16,00010,0003,0003,0001,0001,000-1,0001,000Oct. -ov. '73Jun. -Jul. '73Mid-1974Lease acquisition was a continuing process, witpie, around 1,500 acres acquired in Magoffinanother 1,500 acres acquired in Breathitt CJanuary to March 1975 alone. There appear t(seemingly intricate intercorporate and other rlindicated, in part, by (according to Joyce's tesfact that although Miami Springs Properties, IrJoyce was owner and president. was the lesseecontaining the Carver tipple. James H. Kinleyheld title to the tipple; and that both of thosedifferent employees working there. with Miamipaying Kinley for the use of the tipple, at anKinley sold the tipple to Miami Springs betweetth clear indi- and December 1975. According to Joyce, at one time dur-ly advanced ing the Kentucky mining operations here. James H. Kinleymnomic strin- (the principal of James H. Kinlev Associates) held an inter-ve. that con- est in Miami Springs Properties. Inc.. which was bought outuated. by Joyce. while Kinley was and remains a member of theV. Joyce tes- Board of Directors of Joyce Western C(orporation, of whichssince 1947. Joyce had always been the sole stockholder. Both of thosence 1973 in- corporations remained in existence at the time of trial, atunty (Miller which time, also according to Joyce's testimony. Joyce74) and Ma- Western also was engaged in pipeline construction not onlying of 1974). in Kentucky and West Virginia. but also in Oklahoma.k Road (Ma- Pennsylvania. New York. Massachusetts. and Canada. Alsofollowed by at the time of trial. according to Joyce. Miami Springsin Hindman Properties was renting out pipeline equipment to Joycet 1974, and, Western and others, and was engaged in restoration worko on Oakley under $100.000 performance bonds (to the State of Ken-ate acreages tucky as obligee) in Magoffin. Breathitt. and Knott coun-ties, while at the same time engaged in coal mining in Twi-light, West Virginia (approximately 100 airmiles east ofSalyersville, Kentucky. the locale of the instant trial) onble property of"Roy-Tim Company," of which Joyce has been50 percent owner since January 1976. and where some ofthe workers are Miami Springs employees on the payroll ofMiami Springs. Joyce further testified that although this"Roy-Tim" corporate enterprise has mined coal, shortly be-fore the instant trial, under nonunion conditions. a UnitedMine Workers unionization drive has started there and theoperation was sold and in process of imminent termination.According to Joyce's testimony. Respondents continuedto mine coal until August 12. 1.975. and thereafter to sellmined coal until October 19, 1975. During the interval betweenthose dates Respondent continued to derive revenues fromrental of its C(arver tipple to A & P Coal Company whichwas under the part ownership of Magoffin County SheriffLatest Ben Patrick, who also performed trucking for MiamiLeases Springs (one or two of whose sons were employed by Mi-Acquired ami Springs), and who figured prominently in the arrests.rearrests. and incarceration of many of the miners duringDec.'75 the strike here. A & P Coal Company fulfilled the existingDec. '75 contractual obligation of Miami Springs to continue to de-De c.'75 liver coal to Kentucky Power Company until October 31.1975, (G.C. Exh. 84). with Kentucky Power Company pay-ing Miami Springs therefor and Miami Springs then turningthese monies over to A & P Coal Company -the total ton-nages and sales prices from August 12-September 19. 1975(the only entries shown in Respondents' books) being27.016 tons for $486.316.Operations continued at the Miller and Patrick Mines,h, for exam- according to Joyce. during the strike. and it was not untilCounty and June 1975. or some months after the strike started here, thatounty from Respondents decided to "sell" their "holdings" and "termi-o have been nate" their "operations." Furthermore. according to Joyce.elationships, minesite reclamation work by Respondents was in processstimony) the and incompleted even at the time of the instant trial.ic.. of which Further, according to Joyce's testimony, during 1976 (atof the land least). Miami Springs has continued to hold active miningy Associates permits on all of the mines here renewed in 1976 and stillentities paid actively in effect as of the date of trial. However. accordingSprings also to Joyce. Miami Springs has barred itself from further min-iy rate until ing operations by its agreement ceding its acreage to an-n September other corporation or corporations. involhing in excess of289 DECISIONS OF NATIONAL LABOR RELATIONS BOARD40,000 acres. Yet further according to Joyce, Miami Springsalso has recently rented and currently rents certain equip-ment to an enterprise of one Garland Williams, as well as toan enterprise known as North American Mining Companyfor underground mining. There appears to be some sort ofinterlocking economic relationship among Miami Springs,the Garland Williams enterprise, and North AmericanMining Company.Although Joyce presented an array of financial datashowing sales of substantial tonnages' of coal at varyingmarket prices, these figures in no way establish that Re-spondents were operating at a loss or under economic strin-gency, distress, or competitive disadvantages. Indeed, theymay be said to be consistent with a favorable growth andprofit picture.";32Except for the March 7 strike, there is noreason to suppose Respondents' operations would then orreasonably foreseeably thereafter have ceased or that the10 These tonnages, to be sure, varied. But Joyce conceded that less strip-mining is possible, for example, in early spring because of weather conditionsand mud.11 As recently as January 1, 1975, Joyce wrote to Respondents' employees.on the occasion of a brief temporary layoff, that:For the past few months, this Company has been doing constructionwork preparing for future expansion. This work is now nearly completeand it is necessary that we reduce our work force temporarily. All ourefforts now will go toward producing coal.As we move in more equipment we will need qualified people and allpast employees will be given first consideration if they wish to return.We have been very pleased with everyone's help and we thank you.Best regard./s/J. V. Joyce1. V'. Joyce.This is hardly consistent with Respondents' present protestations of eco-nomic hardship, necessity, and intention to lay off many employees 2 monthslater. The same may be said concerning Joyce's signed March 11, 1975.proposal to employees explicitly seeking continued operations, includingthose at the Bee-Tree Mine (G.C. Exh. 5).32 Respondent Miami Springs Properties, Inc.'s balance, income, and re-tained earnings sheets submitted from a Buffalo, New York, accounting firmas of December 31, 1974, (Resp. Exh. 7) and June 30, 1975. (Resp. Exh. 8).as they expressly state and as Respondent's accountant witness Peters re-peatedly took pains to emphasize, are "unaudited. " The audited reports forthe year ending March 31. 1975, (Resp. Exh. 9), show total assets of close to$4,000,000, coal sales over $7.500.000. gross profit of about 51,500,000, netoperating profit of over 700.000, and net income of close to SS500,000 or$140 per share of common stock. Additional "related companies" are there(Resp. Exh. 9. notes 2 and 3), shown as Tampa Pipeline Corp. and KinleyPipeline & Storage Corp., as well as Kentucky Resources. Inc., a "chain ofownership of 24.000 acres known as DeGroat Patents in Knott and PerryCounties, Kentucky," and (id., note 6) "Joyce Western Corporation," "JoycePipe Line Company" and "Joyce Corp." Respondent's accountant witnessPeters conceded that some $2.000,000 of purchases during the period indi-cated the intention to continue in business; and that between December 31.1974, and March 31, 1975, there were substantial new minesite leases as wellas "mineral rights" acquisitions by Respondents in the counties here in-volved. These activities, indicative of an active and thriving operation, alsoappear to be at odds with Respondents' contention that the layoffs on theheels of the strike were motivated only economically. (Peters further con-ceded that the increase in royalties paid out in the first quarter of 1975represents almost a doubling in income from sales of coal; and that, in con-tradiction to Willis' testimony that there was no market for coal, Respon-dents did indeed have substantial coal sales in the first 3 months of 1975.) Italso is noted that when Respondents transferred their operations in whole orin part on December 30, 1975. it was for substantial sum, with an extremelysubstantial profit over acquisition cost (see sealed G.(. Exh. 83).layoffs in question would have occurred. Indeed, there isreason to suppose. from available indications which havealready been alluded to. the contrary. Certainly at that time(March 7), Respondents had made no decision to terminateor reduce the scope of their operations--that decision, asalso has been indicated, came months later. 'I hus, it cannotbe said that Respondents have established credibly that theMarch 10 layoffs were for economic reasons or, indeed, anyreason other than the immediately preceding March 7strike."Accordingly rejecting Respondents' explanations for themass layoff of employees here on the heels of their March 7strike, there remains no reason for that mass layoff otherthan the employees' lawful economic strike which began onMarch 7. 1 accordingly find that the true reason for thoselayoffs, as well as Respondents' subsequent nonrehire andnonreinstatement of the laid-off employees, was, as al-leged,4the lawful strike action of Respondents' employeesbeginning on March 7, 1975. and in order to discourage andend the concerted activities of' those employees protectedunder the Act.b. Alleged unfaiir labor praticc'es follolttg March mas.vlayof' trltercurretl dl'e /ClovrtelstOn Friday, March 7, Respondents' parts runner ArlieHolbrook was in Hazard picking up parts. When he called" From the murky picture presented by Respondents, it further emergesthat, notwithstanding Respondents' economic defense" in alleged justifica-tion of the layoffs here, on April 14, 1975 a scant month after the strikestarted and the layoffs occurred Respondents entered into a contract withKentucky Power Company calling for dehlivery of 30,000 tons of coal permonth, greater than an) during the entire previous period of Respondents'operations for $540,000 per month and $3.240.000 for 6 months hardlyindicative of any intended diminution of operations (G.'. Exh. 84). Thiscontract also expressly states: "Source of Coal. Joyce Western ('CorporationMine located at Carver e .Bee-Tree Mine]. Magoffin County. Kentucky"(id).Recalled also will be the impressively credible testimony of Joyce's friendTom Howard, recoulted above. clearly indicative ol' no ntention by Re-spondents, as of the date of the March layoffs. to discontinue their opera-tions or of economic stringencies fior the layoffs.In addition to the testimony of Joyce on the "economic defense" or expla-nation for the March layoffs, I have also considered carefully the supple-menting testimony of Respondents' witnesses Stoddard and Willis (their for-mer general superintendents) On testimonial demeanor observations withinthe context of the record as a whole. including Joyce's described words.actions, and documents responsive to the employees' demands, I do notcredit Stoddard's testimony that earlier in the week of March 7 he hadindicated to Foreman James Arnett that "we was going to have to close thatjob down until things got better ...on Saturday [March 8 at noon." butconcededly with no intimation to any of' the employees prior to March 10(i.e.. after the strike was already in progress), and concededly (if he is to bebelieved) without his alleged orders to Arnett ever being "carried out." Wil-lis, an unimpressive witness whose testimony was replete with speculativeruminations not supported by Respondents' records, left Respondents' em-ploy in March, at which time, according to his testimony. Respondents werestill acquiring minesite leases and total completion of their operations"would have gone on for years. not months." In view of the record as awhole and my misgivings as to Willis' testimonial caliber as observed, I donot credit his testimony concerning his alleged preparation of an intendedlayoff list in February, nor his self-serving remarks on that alleged list. whichare at odds with Joyce's aforedescribed words, actions. and signed docu-ments (e.g.. (.C. Exh. 16). Nor do 1 credit his labored attempted explana-tions for the layoff of specific employees Joyce himself on two occasions, inwriting (January 1, G.C'. Exh. 86; March 7. (.C Exh. 17B). had expressedsatisfaction "with the relationship and past employment of everyone in theCompany" ((3.('. Exh 17B).(C-2: pars. 10(a). I(b). and 14: ('-1: pars. (a). 6) and 8.290 MIAMI SPRINGS PROPERTIES. INCin to Respondents' Purchasing Agent Manual Montgomeryfor a purchase order number, the latter instructed him notto return because "they was having some kind of laborproblems." When he returned on Monday. March 10. anddelivered the parts to Montgomery. the latter handed him alayoff slip. He has never been recalled. At no time was thereany indication of dissatisfaction with his work or that hewould be laid off, nor had the tempo of his work activitiesdiminished.The striking employees began picketing on Monday.March 10. while Respondents continued hauling coal out.During the ensuing days, numerous pickets were arrestedby Magoffin County Sheriff Ben Patrick. incarcerated, judi-cially released, rearrested, reincarcerated, and re-released.On March II, Respondents' President Joyce, following aconversation with employee Calla Howard, presented thelatter with his (Joyce's) written and signed responses to alist of the employees' demands clearly signifying Joyce'swillingness to resume operations (G.C. Exh. 5) with rein-statement of "all Employees" (id.;) however, the strikersrefused to return on the same terms without ameliorations.On or about March 14. Respondents' former carpenter.concrete and masonryman Conley Turner visited Superin-tendent John Stoddard in Respondents' main yard in anattempt to break the work interruption impasse, but Stod-dard told him, "Conley, goddamn it. them men over thereain't got no sense. They walked off the job without anycause, and as far as I'm concerned, we are finished withthem. There's men waiting to take their place." Turner saidto Stoddard, "John, they are only human beings. They arejust like you.... At least, go over there and talk to them.They want to talk to somebody and they said nobodywould talk to them." Stoddard. however, responded. "Con-ley, you go back over there and tell your goddamn c-ks-cking buddies that I ain't got nothing to say to them."The complaint (C-I: pars. 5[c][i] and 8) alleges that, inviolation of Section 8(3) and () of the Act, on March 20,Respondents' General Superintendent Stoddard indicatedto employees at the tipple that the men had been laid offbecause they had engaged in concerted activities protectedunder the Act. Concerning this. Respondents' former Bee-Tree Mine drill operator Bobby Ray Howard, whom Icredit, testified that on March 20 he asked Stoddard at thetipple why he had been laid off, to which Stoddard's re-sponse was, "To get rid of some troublemakers." Stoddardfirst denied he said this, insisting he did not even knowBobby Ray Howard on March 20, but then appeared tomodifying this by stating he was unable to "recall" anyconversation with him. In the resulting posture of the rec-ord, involving a seeming clash between the testimony ofBobby Ray Howard and Stoddard, upon the basis of com-parative testimonial demeanor observations I much preferand credit the testimony of Bobby Ray Howard, who im-pressed me as a straightforward person lacking guile.whereas Stoddard's testimony was studded with unpersua-sively delivered evasions. I accordingly find this allegationof the complaint established.The complaint further alleges (C-I: pars. 5[cll[iii]. asadded at trial, and 8) a similar incident on the followingday, March 21, also involving Stoddard. As to this, creditedtestimony of Respondents' former employees Calla Howard(bulldozer operator at the Bee-Tree Mine). Morris Thomp-son (bulldozer operator at the Bailey Mine). and HoraceGrant Thompson (loader-shooter at the Bailey Mine) estab-lishes that at the tipple on March 21 they' indicated to Stod-dard that the striking employees wished to return to work.an offer which Stoddard rejected by responding, "There'sno damn way" or "No damn way" and adding that the,had been laid off to get rid of them because of their organi-zlational activity. In his testimony, Stoddard described avarying version of the episode in question. According toStoddard. Calla Howard and a few other employees ap-proached him at the tipple while some deputized sherritshad "guns ... and clubs" displayed. Stoddard says he there-fore drove away from the scene with them. whereupon theemployees told him they were now under advice of unioncounsel and were "not coming back to work," to which he(Stoddard) responded, "As soon as we can, we will call youback to work:" but they replied, "We can't do that. we areout on strike and we want to go back to work. We want ourjobs back." (Emphasis supplied.) Stoddard (according to histestimony) thereupon remarked, "Well, they are just notavailable at this time," after telling them "You fellows aremaking a great mistake." Adding, "Well, fellows. I'm wast-ing my time and you are wasting yours," Stoddard returnedto the tipple. On cross-examination, Stoddard was at firstquite evasive on the subject of the men's indication thatthey desired to return to work, as he had earlier testified.but conceded that he did indeed tell the men "you are mak-ing a mistake" and that the men did indeed press him for adate to return to work, which he declined to provide. Be-cause of Stoddard's material alteration of his testimony oncross-examination, the substantially corroboratory testi-mony of no less than three witnesses the other way, andtestimonial demeanor comparisons. I credit the testimonyof the three employee witnesses and find this allegation ofthe complaint established by a clear preponderance of sub-stantial credible evidence.On March 21, United Mine Workers (UMW, ChargingParty here) became involved, holding a meeting at BeckyArnett's grocery store with a group of about 25 of Respon-dents' employees who were addressed by a UMW organizerwho also distributed UMW literature and membershipcards. Later that day, when Respondents' carpenter-masonConley Turner offered to lend some picketing employees aportable heater in the chill weather, he was hailed by Re-spondents' Foreman Carpenter, who said to him, "I hearyou've been handing out some union literature to these menand them over in Breathitt County." Turner denied it. Car-penter nevertheless persisted that he had heard it fromsome "real truthful" people whom he believed, but declinedto identify. despite Turner's continued remonstrances to thecontrary. Carpenter thereupon displayed a pistol and saidto Turner. "Conley, I want to tell you one goddamn thing.Don't be giving me no sh-t about this Union deal over inBreathitt County [where Turner lived] ...I mean what I'mtalking about." Acknowledging Carpenter's gun. Turnerleft. When Turner later reported this incident to some of hisfellow employees at Respondent's Breathitt County mine(i.e.. the Miller Mine) and suggested that they "stick to-gether." they agreed to stop working there as well, butwhen their lioreman Ronny Hudson ordered them back to291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, they one by one returned. Without explanation. Re-spondent failed to produce Carpenter to dispute this epi-sode, which thus stands uncontradicted. The complaint (('-2: pars. 10[il and 14) alleges the foregoing incident involv-ing Turner and Carpenter as a coercive threat in violationof Section 8(a)(3) and (I). Crediting Turner's uncontra-dicted testimony, I agree and find that it was."Also on March 21. Respondents' tipple car dropper Ken-neth Wade Salyer, a minister, was visited by his foreman.Carl Salyer, who told him "the other men was going back towork" and to "report to the job." When Kenneth WadeSalyer arrived at the tipple, however, he observed that hewas the only regular tipple worker there, and that it wasmanned or patrolled by deputy sheriffs and other outsidersand, after continuing there for about an hour, he observedsome lingering employees on the road arrested. He there-upon infbormed Foreman Carl Salyer that he did not feelright working there while his fellows were still out on strike.and left. On March 24, after learning that some employeeshad been arrested twice that day, he joined the picket line.On March 29, he was told by Foreman Carl Salyer, "Youknow where the tipple is Monday morning. If you are notthere, you will be replaced." He declined to return until thestrike was settled and the other employees also returned.No indication was given to him then or at any previoustime that there would be a layoff or shutdown. He wasarrested on March 31 by Sheriff Patrick while he and hiswife (with others) were doing no more than standing on theroad outside of the mine, without picketing. at a consider-able distance from the tipple, where the sheriff himself pre-viously had indicated they could stand. He and his wifewere arrested as soon as they arrived there. After being heldin custody for about an hour without charge of any kind,they were released. On April 4, a layoff slip dated March 31was delivered to Kenneth Wade Salyer by his brother Rob-ert Wayne Salyer, but he refused to accept it, instead goingwith Joe Salyer to see Foreman Carl Salyer and to ask to bepermitted to return to work. Foreman Carl Salyer's re-sponse was, "If you'll promise to drop the Union and voteagainst the Union, you can go back to work; and if not, ....It's not me, but it's the Company. They wanted me to telleach man they could go back to work under." KennethWade Salyer thereupon indicated he intended to vote forthe Union. Again without explanation, Respondent failedto produce its Foreman Carl Salyer in any way to contro-vert this thoroughly credible testimony of Kenneth WadeSalyer, delivered with such impressive solemnity as to ringwith truth. The complaints (C-: pars. 5e] and 8: C-2: pars.10[f][i, ii], and 14) allege that by the aredescribed con-duct of its Foreman Carl Salyer in informing employees onor around March 31, April 4, and in April that they couldreturn to work if they ceased engaging in union activities13 Respondent's former yard weighman Paul Bailey also testified crediblyand with contradiction that when he and 9 or 10 employees in three carsgathered near a local grocery store in Breathiti County during he picketing,not going near the minesie because "the law was sitting up on the hill,"Foreman Carpenter approached him, displayed a gun, and told him "[Youhavel no business in Breathit,. to] go back to Magoffn ('ounty].," but thatBailey replied that Carpenter would have to make him do so since he was asbig as Carpenter. Carpenter did not take up the challenge.and ended their support of the Union, Respondents furtherviolated Section 8(a)(3) and (1). Crediting the uncontro-verted described testimony of Kenneth Wade Salyer, aswell as that of Respondents' employees Joel Salyer (tippleslate picker. who also was laid off by layoff slip datedMarch 31) and Marcus Pennington (yard and tippleworker) essentially to the same effect, I find these allega-tions of the complaint likewise established.We return to March 27. on which date it is alleged that(('-1: pars. 51d] and 8) Respondents' Foreman James Arnett(James E. Arnett II) informed laid-off employees that theycould return to work if they ceased engaging in union ac-tivities and ended their support of the Union. As to this,Respondents' former Bee-Tree Mine drill operator BobbyRay Howard testified credibly that on the occasion in ques-tion his foreman, James Arnett, called him out of JohnArnett's grocery store and, after quizzing and ascertainingfrom him that he still intended "to go through with theUnion," informed him that he (Howard) "can't make nomoney under a Union," but that "Ifyou will go around andtalk to all of the men and get them to drop this Union andnot vote for it. you can go back to work." an offer whichHoward refused. Foreman James Arnett did not deny this,but testified merely that he was unable to "remember" theepisode. Upon the record as a whole, I prefer and creditHoward's better recall and find the allegation established.On March 28, the Union requested confirmed by mail-gram dated that day (G.C. Exh. Il )-recognition by, andcollective bargaining with, Respondents on behalf of Re-spondents' Magoffin County miners and other employees,ofering to submit signed authorization credentials in proof'of its alleged representational status. By letter of March 31(G.C. Exh. 12) the Union repeated this request. There is noindication that Respondents answered either of these re-quests, although it is stipulated (G.C. Exh. 81, par. "I")that they received the mailgram on March 31 or April 1.Also at the same time on March 28. the Union notifiedRespondents by mailgram that it was "officially inform[ing]you that those employees participating in and/or honoringa picket line established at your mine are hereby offering toreturn to work unconditionally" (G.C. Exh. 14). There is noindication that Respondents answered this either."w6Although Respondents deny receipt of this mailgram or message, Icredit the testlimony of UMW Washington. D.C. eadquarers researchworker Donna Moskal. an impressive and thoroughly credible witness. thatshe personally dispatched it (it is noted that her name appears thereon) onthe day in question. and that she received the official confirmatory copy(G.C. Exh. 14) from the Western Union telegraph company/United StatesPostal Service a few days later. The official telegraph company/UnitedStates Postal Service confirmation (G.C. Exh 14) bears all manner of identi-fying numbers and letters authenticating the message and states that "Thismailgram was transmitted electronically by Western Union to a Post Officenear you for delivery." This confirmation is in the same form as the confir-mation for the Union's other mailgram (i.e. G.C. Exh. 1 ) to Respondentson the same date. described above. Both confirmation bear the Union'sMarch 31 (Monday) datestamp. Although Respondents deny receipt of theunconditional return-to-work mailgram (G.C. Exh. 14) I1 find their denialunconvincing,. and. crediting the described testimony (corroborated by theofficial telegraph company/United States Postal Service report ol transmis-sion) that it was dispatched. I find that the presumption of delivery (cf., e.g.,ederal Rules of Evidence. Rule 301; I WIGMORE EVIDENCE Sec. 95(3d ed. 1940); Oregon Seumship Co v. Otis. 100 N Y. 446. 3 N.E. 485 (1885)has not been rebuted credibly. In this regard, it will be recalled that. asfound above. another unconditional offer on behalf of the striking employ-292 MIAMI SPRINGS PROPERTIES. INC.With the strike thus ended on Friday. March 28, Respon-dents' formerly striking tipple slate picket Robert WayneSalyer presented himself on March 31 at the office to TippleForeman Carl Salyer. who had sent for him. Foreman CarlSalyer asked him whether he wanted to go back to work orwhether he wanted a layoff slip. Robert Salyer asked Fore-man Carl Salyer "what the rules was." Foreman Carl Sal-yer replied that "the Company said to drop the Union andto not cause any trouble in the future and [you] could goback to work." When Robert Salyer indicated he could notagree to that, Foreman Carl Salyer reached into his pocketand handed him a layoff slip (G.C. Exh. 29 dated March31 and concededly signed by General Superintendent Stod-dard), together with layoff slips for Kenneth Wade Salyer(his brother' and Joel Salyer (his cousin). Carl Salyer wasunexplainedly not called to dispute in any way this testi-mony of Robert Salyer, a straightforward and impressivewitness whose testimony I credit. The complaint (C-2:paras. 10[f][iil and 14) alleges the foregoing incident, whichI find occurred as described, to have been in further viola-tion of Section 8(aX3) and (I).It is also set forth in the complaint (C-I: pars. 5[b], 6, and8) that, in yet further violation of Section 8(a)(3) and ( 1), onMarch 31, Respondents laid off and have since continued tofail to reinstate their employees Robert Wayne Salyer.Burllie Perkins, Joel Salyer, and Kenneth Wade Salyer. Thecircumstances preceding the layoffs of Kenneth Wade Sal-yer and Robert Wayne Salyer, and establishing those lay-offs to have been improper and unlawful under the Act forthe reasons alleged in the complaint and described andfound, supra, already have been detailed and need not bereiterated. With regard to Burllie Perkins, Respondents'former Bailey Mine laborer and rock truck operator, he hadworked steadily, 50 hours per week, until the strike, whichhe joined on March 7. At the conclusion of the strike, hiswife received his layoff slip on March 31. When he commu-nicated with his supervisor, Foreman Melvin Bailey, thelatter told him to go on unemployment insurance or get ajob elsewhere. Perkins later ascertained he had been re-placed. According to Bailey, Perkins was laid off becausethe rock truck he had formerly been driving broke downsome time prior to the strike and no repair parts could beobtained. Bailey conceded that Perkins had been workingas a laborer at the Bailey Mine for some time prior to thestrike. Upon the record as a whole, I do not credit or acceptBailey's uncorroborated explanation for Perkins' layoff. orhis failure to deny that Perkins was replaced by the replace-ment identified by Perkins by name, nor his failure to ex-plain why, in any event, Perkins could not have been reas-signed to his former laboring work at least until receipt ofthe allegedly unavailable truck parts (Perkins was also alaborer at the Bailey Mine). I also take into account Bai-ley's concessions during cross-examination that on the dayees, to return to work, had been conveyed, on March 21. by Calla Howardand corroborated by two other witnesses (Morns Thompson and HoraceGrant Thompson) to Respondents' General Supenntendent Stoddard andwa summarnly rejected by the latter.7 The circumstances of the layoff of Kenneth Wade Salyer already havebeen described.before the striking employees returned or attempted to re-turn to work at the end of March. Respondents' GeneralSuperintendent Stoddard gave him and instructed him(Bailey) to distribute layoff slips to all 21 employees, includ-ing Perkins: that Bailey had no specific reason for laying offany of the 21 employees (including Perkins): and that if he(Bailey) had not received a layoff slip from Stoddard forPerkins. he would "definitely" have permitted Perkins toreturn to work at the Bailey Mine. Bailey. as Respondents'witness, further swore on cross-examination that whenStoddard gave him these 21 layoff slips at the end of March(i.e., at the end of the strike) for distribution to the strikingemployees, Stoddard told him it was "to find out whowanted to return to work and who did not want to go hackto work." and that the men could return to work if theywished. It is somewhat incomprehensible why Respondentwould distribute layoff slips to employees whom Respon-dents desired to return to work. Joel Salver was also in thisgroup, and the circumstances of his layoff on April 3. bylayoff slip dated March (G.C. Exh. 31), already have beendetailed, involving his uncontradicted. credited testimonythat when he inquired of his Foreman Carl Salyer if hecould return to work, the latter informed him he could doso only "if [you] would drop the Union and he no trouble-makerls], in the future." Upon his record, it is plain and Ifind, reiterating findings already made, that the four em-ployees referred to in the complaint allegations under con-sideration (C-I: pars. 5[b]. 6. and 8) (as well as also PaulBailey, if March 31 was the correct date of his layoff, hehaving also actively picketed during the strike: see fn. 21.supra) were laid off for no reason other than for havingengaged in lawful concerted activities protected under theAct, for their union sympathies and adherence, and to co-erce them and other employees away from those views andactivities. It is accordingly found that this allegation of thecomplaint is likewise established.Still another employee, Conley Turner. is alleged (C-2:pars. 10[c] and 14) to have been laid off on March 31. with-out reinstatement since then, for having engaged in lawful,protected strike activity, and to discourage union activities.Some of Turner's activities during the strike, including hisabrasive encounters with various supervisors of Respon-dents (General Superintendent Stoddard and Foreman Car-penter) already have been described. It is clear that Turnerwas actively sympathetic to the striking employees a sym-pathy strongly resented by Respondents, who have offeredno credible explanation for the precipitate layoff of Conleyon March 31 together with the other laid-off employees al-ready considered, all strikers, picketers, or union membersor sympathizers. Turner would accordingly fall into thesame category as other employees already considered, ex-cept for two additional reasons advanced as justificationsfor his discharge: that he was a supervisor and laid off ordischarged on unsuitability grounds. I reject both of theseexplanations. As to the first-supervisory status the factsare these. Turner was hired as a building maintenance car-penter. concrete and masonry workman: he was initiallythe only employee of that category. but subsequently otherswere sporadically detailed to that kind of work. Creditedtestimony of Turner (corroborated in part by credited testi-293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of Monroe Bach ["Back"p] establishes that he washourly paid, and issued no orders or instructions, gave noleave or time off, and at no time hired or fired nor had thepower to nor, in fact, ever effectively so recommended; andthat he had none of the attributes of supervisory status enu-merated in Section 2( I 1) of the Act. Although in his pretrialaffidavit Turner had indicated that at a time there were fouror five men assigned "under" him and he "told them whatto do" and "n my estimation, the men considered meboss," Turner's explication in his trial testimony (see fn. 41,infra ) of basic facts of his actual working relationshiptoward such other individuals as were sporadically detailedto assist or work with him shows that his status towardthem did not rise to that of a true supervisor having orexercising substantive authority over them. Rather his sta-tus was that of a senior or more highly skilled craftsmantoward less knowledgeable or unskilled members of a smallworkcrew, where the more knowledgeable member servesas a pacemaker or crew "straw boss," or where he showsthe others what to do when they are unsure (as his fellow-worker Bach testified), or even makes crude divisions ofwork to be shared by all, including himself. While the ques-tion is not free from doubt, on balance it appears to me thatTurner's actual role as credibly testified to at the trial didnot rise to the level of supervisorship, and the basic factshere shown do not clearly establish by substantial credibleevidence, as required, that Turner was a supervisor withinthe meaning of the Act. According to testimony of Respon-dents' President Joyce and their bookkeeper Ruth Patrick.as well as Respondents payroll sheet itself (G.C. Exh. 75),Turner was classified and carried on Respondents' booksand in its employ as a "Carplenterj." Upon the record as awhole, I find Turner not to have been a supervisor as de-fined by Section 2(11) of the Act. Cf. N.L.R.B. v. SouthernBleachery & Print Works, Inc., 257 F.2d 235, 239 (4th Cir.1958), cert. denied, 259 U.S. 911 (1959); N. L. R. B. v. GriggsEquipment, Inc., 307 F.2d 275, 279 280 (5th Cir. 1962);Poultry Enterprises, Inc. v. N.L. R. B., 216 F.2d 798. 801 802(5th Cir. 1954); Stokely Foods, Inc. v. N.L.R.B., 193 F.2d736, 739 (5th Cir. 1952); Schott Metal Products Company.129 NLRB 1233, 1234-35 (1961); Proctor-Silex Corp.. 131NLRB 57, 58 (1961); Gulf Bottlers, Inc., 127 NLRB 850,859, 860 (1960). enfd. 298 F.2d 297, 302-5 (D.C.Cir. 1961),cert. denied, 369 U.S. 843 (1962); Lampcraft Industries, Inc.,and Leslie China, Inc., 127 NLRB 92, 93-95 (1960): Stein,Hall & Co., Inc., 126 NLRB 1078, 1079 (1960).We turn, then, to Respondents' other defense to theirMarch 31 layoff of Turner-unsuitability. As to this, whatemerges and what I find, out of a welter of confusing testi-mony, are the following facts. As late as February, therehad been no indication of dissatisfaction with Turner'swork. At that time, based on an indication to him fromtimekeeper Lovely that he (Turner) was about to be laid off,and because Turner had another steady job offer, Turnerasked Joyce about it. Joyce assured Turner there would beenough work for him "for a year or two." a statementI do not regard the rambling, openly hostile, and largely incredible tes-timony of Respondents' witness Andy Vanderpool, in some respects to thecontrary, as being essentially worthy of credit after observing him as a wit-nes.which Superintendent Willis reiterated that day or the next,causing Turner to turn down the other job offer. Because ofthe nature of his work and Respondents' absence of equip-ment, in addition to his hourly pay, Turner received $50 perweek for the rental of his (Turner's) equipment. WhenTurner arrived on the jobsite on March 7. he was told bytimekeeper Lovely not to remain because "everybody'sgoing on strike," but to leave his truck there and not tounload the lumber on it which Turner had picked up for thejob, on the way. Turner complied with these instructions.When Turner returned on Monday. March 10. Lovelyagain told him to "Just turn around and go on back. Noth-ing is settled, yet." Turner's remonstrances that at least hebe allowed to unload the lumber from his personal truckfell on deaf ears. When Turner approached General Super-intendent Stoddard on March 14 and attempted to act asintermediary for the strikers since the Company was refus-ing to even talk to them. Stoddard's explosive reaction toTurner will be recalled: "Conley, goddamn it, them menover there ain't got no sense. They walked off the job with-out any cause, and as far as I'm concerned, we are finishedwith them. There's men waiting to take their place. ... Yougo back over there and tell your goddamn c k s-cking bud-dies that I ain't got nothing to say to them." Likewise re-called will be Foreman Carpenter's reaction to Turner's of-fering of a portable heater on March 21 to picketersstanding in the chill. There Carpenter accused Turner ofhanding out union literature, refused to accept Turner's de-nials, and threatened Turner with a gun and warned himnot to "giv[el me no sh t about this Union deal over inBreathitt County" (where Turner lived), following whichTurner urged Respondents' Breathitt County miners to jointhe strike. In this context, on April 2, while he was fishing.Turner was sought out and hailed over to his vehicle byForeman Carpenter (the former pistol-wielder), whohanded him a layoff slip and told him. "You would beworking right now if you hadn't have fooled around withthem fellows that's wanting a Union in.... You fooledaround with the wrong people." Since the layoff slip wasnot accompanied by a paycheck, Turner visited Stoddardthe next day for his pay. Stoddard referred him to Joyce.who was not available. For the next few days thisroundelay was repeated, with Turner driving 50-60 mileseach day from and to his home. Unsuccessful in his at-tempts to see Joyce. Turner asked Stoddard to check thecompany records to determine the amount of money dueTurner. Stoddard refused to do so and told Turner to "getthe hell out of here" and "While you can still walk on twolegs. you had better get the hell out of Magoffin County justas quick as you can." Over the course of the next few weeksTurner kept returning to see Joyce. to no avail. Finally.around the end of April or early May. Turner and his wifesucceeded in confronting Joyce in the trailer where the lat-ter lived. Turner asked if he could go back to work. Joyce'sanswer was that Stoddard had informed him that "Conle)Turner has joined in with these fellows. I was surprised. Icouldn't believe that you would turn like that against me."When Turner explained he could not turn against the men.Joyce asked him to "get[ting your crew of men under yourown company and form your own company and build that[new] tipple for me. ... We'll take care of all of the finance294 MIAMI SPRINGS PROPERTIES. INC...bookkeeping, tax deductions and everything. The waythis Union thing is right now, I'm afraid to make a move."When Turner declined, Joyce remarked, "Conley. youknow that you fellows won't be able to get a job aroundhere; anywhere after this you will be known as troublemak-ers. You will be blackballed in everything."" Turner askedfor the money due him. Joyce said he could have it the nextday. During the next day, Turner was given a check for lessthan he claimed was due. Meanwhile, during the strike.Turner had left his tools and equipment on the job. andthey had been used-with some items missing-by otheremployees during that period. Since Turner's paraphernaliawere scattered all over Respondents' premises, making re-trieval a major task, a lump sum price of around $1,200 wasagreed upon for Turner's equipment. Entering at this point,Stoddard insisted the price was too high. After further dis-cussion it was reduced, and Turner was given three separatechecks, aggregating somewhat over $1,000, for the total duehim.On his job with Respondents, Turner had regularly beenusing a heavy concrete vibrator and a heavy generator,both company-owned. Although the vibrator was kept onRespondents' premises, at Superintendent Willis' direction.the generator (so heavy that it required two or three men tomove it) was kept in the back of Turner's truck to helpoperations and to avoid the necessity of constantly man-handling it on and off the truck. During the foregoing ter-minal discussion among Turner, Joyce, and Stoddard,Turner indicated he had last seen the vibrator at the tipple,but that he had the generator. According to Turner, thegenerator subsequently was picked up by Respondents'Oakdale tipple Superintendent Bradley Nease (who alwayshad told Turner that he was vice president of Joyce West-ern) and a workcrew. Notwithstanding the foregoing, inJuly 1975, a warrant or indictment was sworn out againstTurner by Stoddard for stealing a Company' vibrator andgenerator (G.C. Exh. 54). It is to be noted that this matterwas never brought to trial, but was "Dismissed-Lack ofProsecution," on February 12, 1976, by the Attorney forthe Commonwealth of Kentucky (G.C. Exh. 54).It is to be noted that much, if not most, of the foregoingtranspired subsequent to Turner's layoff on March 31. Cred-ited testimony of Turner shows-consistently with that ofother employees that at the time the strike started, opera-tions were ongoing as before, with ample work on hand andno indication of diminution in operations or of a layoff: andthat operations (including that of Turner) continued,through substitutes for Turner.Upon the record as a whole, I am wholly unpersuadedthat Turner was laid off or separated from his employmentwith Respondents for unsuitability as now claimed, but, onthe contrary, I am persuaded and accordingly find that Re-spondents' true motivating reason for the layoff of ConleyTurner was his close association and alliance with Respon-dents' striking employees, marking him in Respondents''Although Joyce denies this conversation, on comparative testimonialdemeanor observations within the referential framework of the record as awhole, I credit Turner's testimony to this effect.view for layoff with the others, on or about March 31. as issubstantially alleged in the complaint.The complaint alleges (C-2: paras. IOe]l[i] and 14) that onApril 2-the same day as the Union filed its petition forelection (G.C. Exh. 9) Respondents' Foreman MelvinBailey threatened an employee that Respondents wouldclose down their operations if the Union succeeded in itsorganizing campaign. Respondents' former Bailey Minebulldozer operator Morris Thompson, a credible witness.testified that on April 2 he was informed b Melvin Bailey.the foreman in charge of that mine, that the strip-minedarea would have to be reclaimed (i.e., graded or leveled off)if the Union came in because, if the Union came in, theCompany "would be ready to pull out."" Testifying withregard to the foregoing, Foreman Bailey merely denied re-membering mentioning the Union the remarks he conced-edly made concerning the need for reclamation. Creditingthe superior recall of Morris Thompson, I find the allega-tion established.The complaint (C-I: paras. 5/llii] and 8 alleges that onApril 10. Respondents' General Superintendent Stoddardtold a laid-off employee that if he had not engaged in activi-ties protected under the Act he would not have been laidoff. In this regard. Respondents' former yard truck me-chanic Bubby Montgomery testified credibly that on theabove-cited date, during a discussion with Stoddard aboutan automobile accident, Stoddard told him, in all serious-ness, "If you hadn't been out on the road with that bunchof [striking] c--ks ckers, you would have been working to-day." Conceding only that he had a discussion with BubbyMontgomery about the automobile accident, Stoddard de-nies making the quoted remark inputed to him b Bubb)Montgomery. I already have had occasion to comment onStoddard's less than satisfactory quality as a witness. Nothaving such reservations about Bubby MontgomerDafterobserving him as he testified, I credit his version and findthe allegation established.It is also alleged (C-2, paruls. IOh/i] and 14) that on thesame day (April 10) Respondents' Foreman Pat Montgom-ery threatened an employee that Respondents would termi-nate their operations if the Union succeeded in its organiz-ing campaign. In this regard, Respondents' former BaileyMine employee Horace Grant Thompson testified that hewas told by Foreman Pat Montgomery. during a conversa-tion with him on April 10, that "If you guys keep trying to" While employee Horace Grant Thompson gives a somewhat differentversion of this conversation, which he indicated he did not hear n full. Iprefer and credit Morris Thompson's clearer. fuller. and more assured testi-mon) in this regard. As to Morris Thompson's testimony (as well as that ofsome other witnesses). although there is some discrepancy between date inhis testimony and that in his pretrial statement and some incidents testifiedto by some witnesses are unmentioned in whole or in part in their pretrialstatements), I nevertheless credit him (and other witnesses, where applicable)because it is well known that for a varietr of reasons individuals do notinvariably provide full details to an Interviewer. For one thing. the inter-viewer does not always ask a full spectrum of questions. and some nterew-ees go no further than to answer the questions that are asked; fr another.data furnished on an interview may be mistaken, and are in any eent sub-ject to correction. Furthermore, it is well known that human memory some-times, if not usually, comes in fits and starts Finall., testimon} furnished ata trial, under cross-examination and scrutinN of the trier of act. it credited.is ordinarily more persuasive and ma) he the ultimate litmus available.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake Jim Joyce sign a Union contract, that I feel that hewill move out of Magoffin County and if he does go aheadand move out, that will be a big loss to Magoffin County. Itwould be one big job less." Although the remark is undis-puted by Pat Montgomery as cast it does not appear to bemore than a predictive personal opinion during the streamof a random conversation, not rising to the level of threat,coercion, restraint, or interference. I accordingly find thisallegation of the complaint not sustained.The complaint (C-2: paras. IO[g][ii] and 14) similarly setsforth that on April 16, Respondents' Foreman Millard Jor-don (Jordan) threatened an employee at the Bailey Minethat Respondents would terminate their operations if theUnion were successful in its organizing campaign. Regard-ing this, Respondents' former employee Morris Thompsontestified credibly that on the date alleged, Foreman MillardJordon stated to him that "if the Union come in, he [Re-spondents' principal and President Joyce] would pull out."Concerning this, Foreman Millard Jordon merely professedan inability to "recall" whether such a conversation oc-curred according to "my remembrance." Crediting witnessMorris Thompson's superior recall, I find the episode oc-curred as described and the complaint allegation estab-lished.The further allegation is made (C-2: paras. 10[h][ii] and[iii] and 14) that also on May 15, Respondents' ForemanPat Montgomery threatened an employee with loss of em-ployment if the Union succeeded in its organizational cam-paign, and conditioned his return to work upon the ousteror failure of the Union. Respondents' former laborer Joe R.Minix, a forthright witness, testified credibly that on thatdate, after he had been turned down by Foreman PatMontgomery for job resumption after the strike was over,upon the alleged ground that Respondents were not hiringyet, on or about May 15 he was informed at or near Re-spondents' yard by Foreman Pat Montgomery that "I don'twant to tell you how to vote. But the [union] election iscoming up and if the Union does come in all of us is goingto be out of a job. If it don't, I will see that you go back towork after this election." Although Foreman Pat Mont-gomery testified as Respondents' witness, in no way did hedispute this testimony of Joe Minix, which I credit andaccordingly find these complaint allegations established.On May 20, the Union dispatched still another mailgramto Respondents (G.C. Exh. 13; G.C. Exh. 81 [stipulation].para. I), this time requesting recognition and bargaining onbehalf of an expanded unit of Respondents' employees, in-cluding not only those engaged in Respondents' operationsin Magoffin County, but also those in Breathitt and Knottcounties. It is conceded (G.C. Exh. 81, para. 1) that thiscommunication was received by Respondent on or aboutthe next day (May 21). There is no evidence that it ever wasanswered.The complaint (C-2: paras. 10[d][ij and [iil and 14) fur-ther alleges that in the latter part of May, Respondents'President Joyce threatened an employee that Respondentswould close their operations if the Union was successful inits organizational campaign, but promised that Respon-dents would give their employees benefits if the Union didnot succeed. As to this, Respondents' former tipple truckweigher' Roy Von Minix testified credibly that aroundMay 10 he. together with his wife and mother-in-law, hadvisited Joyce in his trailer to get his job back, but that Joyceindicated this was not possible in view of the fact that aUnion election would be coming up, and that if the Unionwon he would "pull out" his business, but, if it lost, RoyVon Minix should return and Joyce would put him to work.Later in May. Roy Von Minix returned and was informedby Joyce that the Union election had been postponed andthat he could not yet rehire him, but that if the Union losthe would put Von Minix back to work, although if theUnion won Joyce would "pull out." Joyce provides a differ-ent version of these episodes. According to Joyce, on theearlier May visit of the Von Minixes, the latter's mother-in-law asked him why he could not be put back to work. Joyceresponded that there was no work then, that he was shut-ting down for economic reasons, but would consider rehir-ing Von Minix if feasible or if there were openings later.When Von Minix asked Joyce whether he (Von Minix) hadto belong to the Union, Joyce replied that an election wasscheduled. Joyce added, in his not uncharacteristic way oftestifying, "That was about the extent of it" (emphasis sup-plied). Joyce denies that later in May he told Von Minixthat if the Union came in he would "pull out." Upon thebasis of comparative testimonial observations within theframe of reference of the record as a whole, I resolve thistestimonial conflict by crediting the testimony of Roy VonMinix, and accordingly find these complaint allegationssustained.It is additionally alleged (C-2. paras. IOlhll]iv] and 14)that on May 29-about two weeks after Respondents stipu-lated for certification upon consent election (G.C. Eh.10)-Respondents' Foreman Pat Montgomery again threat-ened an employee that Respondents would terminate theiroperations if the Union succeeded in its organizationalcampaign. In this regard. Respondents' former Bee-TreeMine driller Bobby Ray Howard, a credible witness, testi-fied that he was told by Foreman Montgomery (to whomhe had offered a Union card), "I told you fellows that if theUnion come in, Jim Joyce is going to move out."42Again,although testifying as Respondents' witness, Montgomerydid not dispute making this statement, which I find wasmade, substantially as set forth in the complaint allegationunder consideration.On May 30, a letter on Respondents' letterhead, datedthat day, was delivered to its employees, stating (G.C. Exh.87).11I credit Roy Von Minix's testimony, over Respondents' denials, that hewas hired and continued as a weigher, rather than a "atchman" or"guard." and that, although he was not actually busy at every moment"weighing" and did other things, as required. at no time he was told that hewas to be or act as, or that he was regarded as, a watchman or guard. Evenassuming that Von Minix from Respondents' viewpoint at one point fulfilledtheir alleged concept of a "guard,'" in any event that status would have beenpurely temporary, and it seems clear that he does not in fact fit the conven-tional concept of a guard.4* It will be noted that the statement thus attributed to Foreman Mont-gomery is cast in substantially different form than Montgomery's earlierstatement of April 10 to Horace Grant Thompson (C-2 paras 10/hl/i) and14), which I have found not to have been in violation of the Act. for reasonsindicated supra296 MIAMI SPRINGS PROPERTIES, IN(C.RE: N.L.R.B. ELECTION The complaints (C-I/. para.. and 8 (-2. paras. //11 and14) also allege that Respondents have, in further violationDear /mpl/vee's name/, of Section 8(a)(1) and (3) o the Act. refused to recall orAs ou know an election had been scheduled for rehire their laid-off employees because of their union mem-Friday May 30. 1975. hb the NL.RB pursuant to an bership and sympathies and because of their protected con-agreement between this company and the Mine Work- certed activities. In answer to this, Respondents allege thaters Union. However. on Mav 21. 1975. contrary to recall has been impossible because of adverse economictheir prior intentions the Union blocked and effectivelk conditions leading eventually to the alleged permanent dis-canceled the election. The Mine Workers hase no1s continuance of their "Kentucky" (C-.I: third defense in an-asked the NLRB to designate them as your bargaining swer) operations. These allegations and contentions alreadyrepresentative without an election. What this means is have been dealt with at length, .supra and were rejected.the Union does not want to give you a chance to de- The indicated repetitive allegations thus already have beencide for yourselves whether or not you want this Union established and found.to represent you. Finally, in this regard. the complaints (('-/.- paras. 7 andI believe in the election process, which is the very 8, (C-2 paras. 11 and 14 also allege that the strike of Re-essence of democracy. The Union obviously does not spondents' employees was caused and prolonged by Re-share my beliefs. spondents' unfair labor practices. While I do not find thatWe do not believe the Union will be successful in the strike of Respondents' employees was caused b Re-their attempt to take out of your hands the right to spondents' unfair labor practices, there is no doubt in myvote, mind that it was prolonged by Respondents' untair laborpractices. The proof submitted does not demonstrate thatSincerely', the strike was other than economic in its inception. How-ever. as has been shown and found. it was immediatelyfollowed by mass layoffs and other serious unfair labor/s' Jim Joyce practices. It is not open to reasonable doubt that the strikethereby was prolonged and converted. from the date ofJim Joyce, Pres. those layoffs, March 10. to an unfair labor practices strike.by reason of Respondents' substantial, continuing. and pro-At the hearing, Joyce swore that he had never seen this and longed unfair labor practices as shown. and I so find.knows nothing about it. I do not credit his testimony inview of the subsequent testimony of Respondents' book-keeper, Ruth Patrick (who is now employed as bookkeeper 3. Union representation pictureby Respondents' alleged successor, Mountaineer LandCompany, and who conceded that she is actively associated The appropriateness of the expanded (i.e.. tricount\) bar-with the defense of these proceedings), that the letter was gaining unit alleged in the complaint (C-2. para. 5) is undis-mailed to all employees after she first read it to Joyce over puted. and I find that the Union unavailingly requestedthe telephone (it was not composed by her) and he autho- Respondents to recognize and bargain collectively with it asrized her to sign it for him and send it out. Respondents' unit representative. as alleged in the com-On June 9, Respondents issued another letter (Resp. Eh. plaint C- ? paras. 7 ind 8) and as shown above.13?; emphasis supplied) to their employees announcing the The General Counsel concedes in its brief that at no timeintention to "start today, June 10. beginning the process of herein did the Union attain majority representational statustotally, completely and permanently closing the operation. in the agreed bargaining unit." The General Counsel never-This decision is irrevocable."The complaint alleges (C-2. paras. 8(h). 9, and 14) thatsince March, Respondents have unilaterally and without been shown and found. Respondents' actions and documents (e.g.. G.C Exh.notice to the Union curtailed the substantial portion of the 16) pnor to as well as for a lime after the mass la)off precipitated by thestrike indicate a clear intention to continue operations. and since it has notbargaining unit's operations to discourage their union ac- been demonstrated that the substantial quantities (30,000 tons monthls) of'tivities. In view of my finding hereafter made ("IIIA3." in- coal mined, processed, transported, and sold by Respondents through thefra) that it has not been established herein that the Union at instrumentality of Sheriff Patnck's A & P Coal Company after the strike.any material time represented a majority of Respondents' under Respondents' contract with Kentucky Power Company G.( Eh 84talone, could not as well have been mined, processed. transported, and soldunit employees. I am constrained to find that this allega- by Respondents directly in addition to, or as part of. Respondents* normaltion. as pleaded, had not been established, since- inasmuch operations as carried on pnor to the strike and its resulting mass layoffsas it has not been demonstrated that the Union represented 4 This appears to be true upon the evidence adduced, both at the earliestthe bargaining unit employees-Respondents were under materal dates, for the original (GC. Exh. 9) Magoffin County unit and forthe intervening period to, and including formation of. the subsequently ((;no legal obligation to deal or bargain with the Union." Exh /0) enlarged unit, including also Breathitt and Knont counties As to thelatter, for example, on May 20-21 (the latest material dates). the Union heldno more than 59-62 cards in a bargaining unit of 134 employees (ie, actual41 In this connection. it is noted that at the outset of the trial, the General working complement of 87 plus 23 allegedly discriminatorily discharged em-Counsel withdrew paragraph 8(a) of C-2 ployees plus 24 laid-offemployees with reasonable expectation of recall). SeeI do not believe I would be justified in treating that part of the allegation stipulation, G C Erh 81. and 62 union cards n eidence Since the Union'sreferring to the Union in para. 9 of C-2 as surplusage, since it forms an lack of majoril) at any material time holds true even excluding rom the unitintegral portion of the allegation. If the allegation had stated that Respon- and the card count any of the employees "challenged" b the Empl)yer anddents curtailed their operations to discourage their employees' nion and including even those sought to be included bh the General Counsel, no deter-concerted protected activities. I would have found it established since, as has mination of any of those "challenges" is necessary Ior this purpose297 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)theless urges that a conditional bargaining order" be issued,upon the theory that except for Respondents' violations ofthe Act and had Respondents had continued in business itis likely that the Union would have attained majority sta-tus.4 I have had previous occasion to deal with and, undercontrolling Board policy, reject this argument. Cf., e.g..Henry 1. Siegel Co., Inc., 172 NLRB 825, 840-842 (1968:union held 50 percent of unit employees' cards). enfd. 417F.2d 1206 (6th Cir. 1969), cert. denied 398 U.S. 959 (1970).I am unfamiliar with any change, nor has any been cited tome here, in that Board policy, which still appears to be thatno bargaining order may be issued where a union has notattained majority status at one material time or another.(Its subsequent loss of that status could, particularly if tiedto Employer unfair labor practices, as in cases referred toby General Counsel [cf., e.g., Brooks v. N.L.R.B.. 348 U.S.96 (1954): N.L.R.B. v. Mexia Textile Mills, Inc.. 339 U.S.563 (1950)1, be immaterial. Concededly, since the Union atno time attained majority representational status, underwhat I assume to be continuing Board policy, a bargainingorder must be withheld. Any change in that policy mustcome from or by acquiescence of the Board.'7B. Resolution and Rationale: RecapiulaltionRespondents, with an established record of clear opposi-tion to Congressionally mandated collective-bargaining pol-icy (Board decision and order of December 31, 1974. inCase 9 CA 8642-1), have seemingly settled into obdurateresistance to that national policy, as demonstrated by theiractions herein, through their mass layoff action of employ-ees immediately following their economic demands, cli-maxed by their eventual announcement of their alleged in-tention to shut down all or part of their operations, as theirpreferred alternative to dealing with their employees collec-tively-allegedly since, in the words of their principal (Joyce)at this trial, it is "very difficult" to talk to more than oneperson at a time. Others do not seem to experience such adifficulty. Arguments of those who do, more than 40 yearsafter enactment of the Act and declaration of the nationalpublic policy underlying that statute, should be addressedto Congress, not in defense of' a proceeding to administerand execute the Congressionally declared national will.It stands established through the overwhelming weight ofcredited testimony of a horde of witnesses that Respondentshave again in these proceedings continued their unwilling-ness to accede to their employees' attempts to deal withRespondents collectively, instead electing to attempt tobring them to heel through a wide variety of unfair laborpractices, including the ultimate economic weapon of masslayoffs in reprisal for their asserting collective requests forbetter jobs. The spectrum of Respondents' unlawful prac-tices has been shown in detail, with specific findings made4 I.e., conditional upon Respondents' resumption of operations which theGeneral Counsel concedes were lawfully terminated through sale of theirbusiness.' No election was held because of the filing of the "blocking" charge inCase 9-CA-9368 herein on May 21.4" See, e.g., Insurance Agents' International Union (Prudential InsuranceCompany), 119 NL.RB 768., 773 (1957); Iowa Beef Packers, 144 NLRB 615.616-617 (1963).upon the allegations of the complaint, as required. It vwouldseem that this, as in Judge Singer's earlier case. "is one ofthose 'rare' cases where there is direct evidence 'of a pur-pose to violate the statule.' "4Upon the foregoing findings and the entire record. I statethe following:CON( lrSIONS () LAWA. Jurisdiction is properly asserted in this proceeding.B. By its actions, as set forth and found in "111" lsurral.constituting unfair labor practices within the meaning ofthe Act. Respondents have discriminated and have contin-ued to discriminate with regard to the hire and tenure of theemployment and the terms and conditions of emplo mentof Respondents' employees to discourage membership in alabor organization, in violation of Section 8(a)(3i of the Na-tional Labor Relations Act, as amended.C. By said actions, referred to in Conclusions of Law"B." supra. Respondents also have interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7. thereby violating Section 8Xa)( I ) ofthe Act.D. The aforesaid unfair labor practices and each of themhave affected, affect, and unless permanently restrained andenjoined, will continue to affect commerce within the mean-ing of Section 2(6) and (7) of the Act.E. It has not been established by substantial credible evi-dence that, as alleged in paragraph "6" of the complaint inCase 9-CA -9368, since on or about March 21, 1975. or atany other time, a majority of Respondents' employees inthe appropriate collective-bargaining unit set forth in para-graph "5" of the complaint, designated or selected UnitedMine Workers of America as their exclusive collective-bar-gaining representative, nor that the Union has at any timebeen such a representative.F. It has not been established by substantial credible evi-dence that Respondents have violated Section 8(a)(3) or (1)of the Act, as alleged in paragraphs 8(b) and 9 of the com-plaint in Case 9-CA 9368.G. It has not been established by substantial credibleevidence that Respondents have violated Section 8(a)(3) or(1) of the Act, as alleged in paragraph 10(h)(i) of the com-plaint in Case 9 CA 9368.H. In view of Conclusion of Law "E.," pra,. entry of aremedial order, as sought in paragraph 13 of the complaintin Case 9-CA 9368, requiring Respondents to recognizeand bargain with the Union in the aforesaid appropriateunit, would be unwarranted in fact and law.I. Respondents' first and second defenses in Cases 9-CA 9276 I through 9 CA 9276-5 and their first defense inCase 9 CA 9368 should be stricken out.4J. The General Counsel's motions, upon which decisionwas reserved at the trial, to strike out Respondents' thirddefense in ('ase 9-CA 9276 1 throug 9 CA4 9276 5 and* G C Eh. 2. JD p. 7. quoting Hartsel MiMl (o .N.lR.B.. Ill F.2d291. 293 (4th (ir 1940114 Respondents' first and second defenwses in Cases 9 (A 9276 I hrugh9 CA 9276 5 were stricken out at the trial without opposition on GeneralCounsel's motion at the end of his case Respondents' first detense In (s 9(CA 9368 is the same as their first delense In ( 'es Q (A 9276 1 through 9(A 9276 5 and. in view of findings and conclusions herein, is without merit.298 MIAMI SPRINGS PROPER II-S. INC(their third defense in Case 9 C,4 -.36., should he granted.without prejudice to Respondents' reassertion thereof, if soadvised, in any supplemental compliance proceeding orproceedings herein.'RltMEvDYIn view of the findings and conclusions herein. Respon-dents should be required to cease and desist from continu-ing their described violations of the Act. and to take certainaffirmative actions necessary to effectuate the policies of theAct. Having been found to have unlawfully laid off employ-ees in violation of the Act for exercising rights guaranteedto them under the Act, and to have refused to reinstate orrehire said employees, Respondents should be required tooffer such employees reinstatement, as further explained e-low, and to recompense them by paying them backpay andinterest at the "adjusted prime interest rate," as calculatedby the Internal Revenue Service on tax delinquencies (cur-rently 7 percent, and as modified from time to time by theSecretary of the Treasury until compliance with the Orderherein, computed as explicated in F. W. 14oolworth Com-pany, 90 NLRB 289 (1950), Isis Plumbing & Heating Co.,138 NLRB 716 (1962). and Florida Steel Corporporation,. 231NLRB 651, 96 LRRM 1070 (1977). With regard to suchemployees, if any, who elected to remain on strike althoughthey would have been reinstated by Respondents, backpayshould commence from the date of their unconditional offerto Respondents to return to work', on March 21, 1975. asfound in "IIIA2h," supra. With regard to Respondents'claim that it has totally or partially discontinued its busi-ness operations, the alleged date or dates, circumstances.and extent thereof are clouded with such uncertainty anddoubt upon the record presented'2that, as I indicated at the10 See Remedy, infra"Cf Roosevelt Roofing and Sheet Metal Works Inc. 204 NLRB 671(1973), enfd. 493 F.2d 1398 (2d Cir. 1974); Mid-1West Paper Products Co, 223NLRB 1367 (1976). It would certainly seem, upon the record presented. thatapplications by the laid-off employees to return to work would have been -as. indeed, they were established to be. through the testimony of Calla How-ard and his corroborators. as well as others, as shown above- futile, since itis clear from the record that their return to work was conditioned repeatedlyby Respondents on their nonalliance with the Union or nonexercise of rights(other than the stnke) under the Act-an unlawful condition. Cf .Astro Elec-tronics, Inc., 188 NLRB 572. 573 (1971). enforced, 463 F2d 176 (9th Cir.1972).No picket-line or other misconduct sufficient to warrant nonreinstatementor backpay forfeiture has been established credibly herein.52 There is a massive wealth of material in the record indicating. for exam-ple, that even as of the date of trinal herein, some operational activity byRespondents was continuing: that there were new employees hired and othertransfers; that Respondents' stripmining bonded reclamation obligations. re-quiring manpower. were as yet unfulfilled; that Respondents continued toderive income from allied operations (e.g., A and P Coal Company of SheriffPatrick) into which they had funneled contractual rights and expectations,that Respondents or their principals continue to hold mine lease and otherlocal properties and interests which are actually or potentially income-pro-ducing. saleable, or manpower-requinng; that the stripmines here in ques-tion are located in a Kentucky area that borders on another State (WestVirginia) in which Respondents may have similar enterprises or interests:and that Respondents or their principals, in one corporate guise or another,are even expanding their operations in the areas in question. The carefullyworded and seemingly hedgingly equivocative nature of Respondents' affir-mative defenses (i.e.. "third defense") in each of their Answers raising thesematters also does not escape attention. These and related matters are forsearching inquiry in supplemental compliance or other proceedings orplaces. Cf. Northridge Knitting Mills. Inc. 225 NLRB 1054 (1976)trial, the entire matter since it essentiallx involves theamount o' backpay which may he due is fr investigationand determination in a supplemental compliance proceed-ing. In view of' the Gieneral ('ounsel's concession. howeseri.that there did come a time sahen Respondent "sold''" their"business." it may be inappropriate to require Respondenltsto reinstate the employees herein at the specific locationshere. but in this connection it may he appropriate to ob-serve that the Order herein (las in the prexious oard pro-ceeding) reaches and is applicable to Respondents' succes-sors and assigns. As in Darlington Manua/c tturing (ompalntietc.. 139 NLRB 241, 255 (1962). and for the reasons thereexplicated hb the Board, to restore " 'the situation, ai snearrlx as possible. to that which would hax. obtaitned buttor the illegal discrimination'" (PhIIlp. dg- ('orp xN. LR.B.. 313 U.S. 177. 194 [19411) Respondents shouldalso be ordered to provide backp;l until the unlatfuill,laid-otff employees are able to obtain substanti;ill eqlis-alent employ ment with the pro' so. as in Dathn[vihn sr, aat 255 fin. 44). thail if the employees are placed ot a preter-ential hiring list at other nearby locations ofl Respondents,hackpal, should be tolled as of the time they receti'e notiti-cation that they have been placed on such list. I he Ordershould. moreover, contain appropriate provision requirmgRespondents and their prixies to offer employment to thediscriminatees in an other nearb locations they may hae.and to establish hiring preference lists in the event operai-tions are resumed: and. as in ,Vortlhridge Knittling .til/. /n.225 NI.RB 11(54, 1054-55 (1976), jurisdiction should bhe ex-pressly reserxed to modift or supplement the Order hereillRespondents should also, as is usual in cases of this tpc.he required to preserve and open their hooks and recordls tothe Board's agents for backpa3computation and comnpli-ance purposes. In viev. of the serious (as well as recidivistic)nature of the violations here, inolving among other thingsdiscriminatory mass layoffs in reprisals for no moire thanexercising basic rights under the Act" Respondents shouldfurther be ordered to cease and desist from in any' waviolating employees' rights under the Act. Finally, postingof the usual informational Notice to Employees also shouldbe required in any remaining local facility or location ofRespondents or their prixies: and, in view of' Respondents'claim that they have discontinued their local "operations."a copy of the Order and of the Notice to Eniployees shouldbe mailed to each of the discriminatees to insure that the'receive notification of the provisions thereof C('f. ortlritdgcKnitting 1ills. ew.. 225 NLRB 1054 (1976).[Recommended Order omitted from publication.]It is not charged or complained that an) alleged sale or disontinuance ,itRespondents' "properties," "business." or "operations." or alteration ot' its ortheir form. a "going concern" ( Tele W'orkers Un min Daringl-on, 280 I S263. 272. I'n 14 [19651). constituted a violation of the Act An) such possiblesale, discontinuance. or alteration does not erase Respondenl' prior (or sub-sequent) unfair labor practices, and of course. Darlington, which Respoin-dents conceded n closing argument on the record i inapplicable here. anddoes not hold otherwise. "The mere fact that an emplo)er ma? cease to dobusiness certainly does not end the public interest insolved n seeing Ihat ahackpay award under the Act is satisfied" .. LR B K iloren. lrustee itBankruptcl. 122 F.2d 609. 612 18th ('r. 1941. cert deried 114 S 096(1941).(f. e g., :N'.RB v. Entwirtle .t C,. 120) f 2d 532. S3 ( ' 41941); 4 J Arajeski Jg (C>, 18) NI.RB 1071 t197111299